Exhibit 10.1

EXECUTION VERSION

AGREEMENT AND PLAN OF MERGER

by and among

MSDSONLINE HOLDINGS, INC.,

MSDSONLINE ACQUISITION CORP.,

MSDSONLINE INC.,

GB STOCKHOLDER SERVICES, INC., as the Stockholder Representative

and

ICG HOLDINGS, INC., as the Guarantor

Dated as of March 27, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Section 1.    Purchase and Sale of Shares      1   

1.1

   Definitions      1   

1.2

   The Merger      8   

1.3

   Effective Time      9   

1.4

   Effect of the Merger      9   

1.5

   Certificate of Incorporation; Bylaws      9   

1.6

   Directors and Officers      9   

1.7

   Merger Consideration; Effect on Capital Stock      10   

1.8

   Dissenting Shares      13   

1.9

   Payment Procedures      13   

1.10

   Adjustments to Merger Consideration      14   

Section 2.

   Representations and Warranties of the Company      16   

2.1

   Organization and Corporate Power      17   

2.2

   Authorization and Non-Contravention; Consents and Approvals      17   

2.3

   Corporate Records      18   

2.4

   Capitalization      18   

2.5

   Subsidiaries; Investments      19   

2.6

   Financial Statements      19   

2.7

   Absence of Undisclosed Liabilities and No Material Adverse Effect      20   

2.8

   Absence of Certain Developments      20   

2.9

   Accounts Receivable; Accounts Payable      21   

2.10

   Transactions with Affiliates      22   

2.11

   Properties      22   

2.12

   Tax Matters      23   

2.13

   Certain Contracts and Arrangements      26   

2.14

   Intellectual Property      28   

2.15

   Litigation      31   

2.16

   Labor and Employment Matters      32   

2.17

   Permits      33   

2.18

   Internal Accounting Controls      34   



--------------------------------------------------------------------------------

2.19

   Employee Benefit Programs      34   

2.20

   Insurance Coverage      35   

2.21

   Investment Banking; Brokerage      36   

2.22

   Environmental Matters      36   

2.23

   Customers; Customer Attrition      36   

2.24

   Illegal Payments      36   

2.25

   Solvency      37   

2.26

   Indebtedness      37   

2.27

   Privacy of Customer Information      37   

2.28

   Disclosure      37   

2.29

   Votes and Approvals Required      37   

2.30

   Disclaimer of Other Representations and Warranties      38   

Section 3.

   Representations and Warranties of Parent and Merger Sub      38   

3.1

   Organization and Corporate Power      38   

3.2

   Authority and Non-Contravention      38   

3.3

   Financial Ability      39   

3.4

   Litigation      39   

3.5

   Ownership and Operations of Merger Sub      39   

3.6

   Investment Banking; Brokerage      39   

Section 4.

   Covenants      39   

4.1

   Interim Operations of the Company      39   

4.2

   Company Share Rollover; Related Agreements and Transactions      41   

4.3

   Access; Confidentiality; Disclosure.      41   

4.4

   Efforts and Actions of the Company and Parent to Cause Closings to Occur;
Regulatory Notices      42   

4.5

   Exclusivity      42   

4.6

   Notice of Certain Events      43   

4.7

   Company Stockholder Approval      43   

4.8

   Company Options and Company Warrants      44   

4.9

   Surviving Corporation Equity Compensation      44   

4.10

   Insurance and Indemnification of Directors and Officers      44   

Section 4A.

   Tax Matters      45   

4A.1

   Responsibility for Filing Tax Returns      45   



--------------------------------------------------------------------------------

4A.2

   Cooperation on Tax Matters      45   

4A.3

   Certain Taxes and Fees      46   

4A.4

   Tax Refund      46   

Section 5.

   Closing Conditions      47   

5.1

   Conditions to Each Party’s Obligation to Effect Closing      47   

5.2

   Conditions to Obligations of Parent and Merger Sub to Effect the Closing     
47   

5.3

   Conditions to Obligations of the Company to Effect the Closing      49   

Section 6.

   Termination      50   

6.1

   Termination      50   

6.2

   Effect of Termination      51   

6.3

   Right to Proceed      51   

Section 7.

   Survival of Representations and Warranties; Indemnification      51   

7.1

   Survival of Representations, Warranties and Covenants      51   

7.2

   Indemnification      52   

7.3

   Limitations on Indemnification      53   

7.4

   Notice; Payment of Losses; Defense of Third Party Claims      56   

Section 8.

   Stockholder Representative      57   

8.1

   Appointment      57   

8.2

   Company Stockholders Bound      58   

8.3

   Resignation      58   

8.4

   Limits, Reliance      58   

8.5

   Stockholder Representative Indemnification      59   

Section 9.

   General      59   

9.1

   Waivers and Consents; Amendments      59   

9.2

   Governing Law      60   

9.3

   Consent to Jurisdiction      60   

9.4

   Waiver of Jury Trial      60   

9.5

   Section Headings; Construction      60   

9.6

   Counterparts      61   

9.7

   Notices and Demands      61   

9.8

   Remedies; Severability      62   

9.9

   Integration      62   



--------------------------------------------------------------------------------

9.10

   Assignability; Binding Agreement      62   

9.11

   Expenses      63   

9.12

   Publicity      63   

9.13

   Conflict and Privilege      63   

9.14

   Guarantee; ICG Payment Rights and Obligations      64   



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Principal Stockholders Exhibit B    Form of Support Agreement
Exhibit C    Form of Certificate of Merger Exhibit D-1    Form of Certificate of
Incorporation Exhibit D-2    Form of Bylaws Exhibit E-1    Form of Letter of
Transmittal (Company Capital Stock) Exhibit E-2    Form of Option Cancellation
(In-The-Money Options) Exhibit E-3    Form of Warrant Cancellation (In-The-Money
Warrants) Exhibit F-1    Form of Paying Agent Agreement Exhibit F-2    Form of
Escrow Agreement Exhibit G-1    Company Share Rollover Amounts Exhibit G-2   
Form of Contribution Agreement Exhibit H    Form of Stockholder Agreement
Exhibit I-1    Form of Employment Agreement – Trout Exhibit I-2    Form of
Employment Agreement – Flynn Exhibit I-3    Form of Employment Agreement – Deger
Exhibit I-4    Form of Employment Agreement – Haling Exhibit I-5    Form of
Employment Agreement – Owens Exhibit J    Form of Restrictive Covenant Agreement
Exhibit K    Form of Surviving Corporation Equity Incentive Plan Exhibit L   
Form of Legal Opinion of Kelley Drye & Warren LLP



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of March 27, 2012 by and among MSDSonline Holdings, Inc., a Delaware corporation
(“Parent”), MSDSonline Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), MSDSonline Inc., a Delaware
corporation (the “Company”), GB Stockholder Services, Inc., an Illinois
corporation, as Stockholder Representative (the “Stockholder Representative”),
and ICG Holdings, Inc., a Delaware corporation (the “Guarantor”).

RECITALS

A. Parent, Merger Sub and the Company intend to effect a merger of Merger Sub
with and into the Company in accordance with this Agreement and the General
Corporation Law of the State of Delaware (the “DGCL”), with the Company to be
the surviving corporation of the Merger (as defined below).

B. The Board of Directors of the Company (the “Company Board”) has unanimously
(i) determined that the Merger is fair to, and in the best interests of, the
Company and its stockholders, (ii) approved this Agreement, the Merger, and the
other transactions contemplated by this Agreement and (iii) determined to
recommend that the stockholders of the Company adopt and approve this Agreement
and the other transactions contemplated by this Agreement, and approve the
Merger.

C. The respective boards of directors of Parent and Merger Sub have approved
this Agreement, the Merger, and the other transactions contemplated by this
Agreement.

D. Concurrently with the execution of this Agreement, and as a condition and
inducement to Parent’s and Merger Sub’s willingness to enter into this
Agreement, each of the Principal Stockholders listed on Exhibit A hereto (the
“Principal Stockholders”) is entering into a Support Agreement in the form
attached hereto as Exhibit B (the “Support Agreement”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1. Purchase and Sale of Shares

1.1 Definitions.

(a) The following terms, as used herein, have the following meanings:

“Affiliate” of a Person means (i) with respect to an individual, any member of
such individual’s family (including any child, step-child, parent, step-parent,
spouse, sibling,

 

1



--------------------------------------------------------------------------------

mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law); (ii) with respect to any other Person, any officer or director
of such Person, or any shareholder, partner or investor having a 10% or greater
economic interest in or having a contractual right to acquire more than a 10%
economic interest in, such Person or any affiliate of such Person; and
(iii) with respect to any Person, any Person which directly or indirectly
controls, is controlled by, or is under common control with such Person. Any
trust or nominee directly or indirectly holding securities principally for the
benefit of employees of a party hereto or its Affiliates (including, without
limitation, any Employee (as defined below) or Worker (as defined below)) shall
be deemed to be an Affiliate of such party.

“Applicable Accounting Principles” means the same accounting methods, policies,
practices and procedures, with consistent classification, judgments and
estimation methodology, in accordance with GAAP and as were used by the Company
in preparing the Company Financial Statements (as defined below), not taking
into account any changes in circumstances or events occurring after the closing
of business on the Closing Date (as defined below).

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks are authorized or required to close in the City of New York.

“Certificate” means a stock certificate in respect of share(s) of Company
Capital Stock.

“Claim” means any mortgage, pledge, lien, encumbrance, charge or other security
interest.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Capital Stock” means the Series A Preferred Stock, Series B Preferred
Stock, Series C Preferred Stock, Series D Preferred Stock and Company Common
Stock.

“Company Common Stock” means the Class A Common Stock, par value $0.001 per
share, of the Company.

“Company Debt” means all obligations of the Company and/or any of its
Subsidiaries (i) for borrowed money (including all obligations for principal,
interest, premiums, penalties, fees, expenses and breakage costs),
(ii) evidenced by notes, bonds, debentures or similar instruments or (iii) in
the nature of guarantees of the obligations described in clauses (i) and (ii),
but excluding that certain Letter of Credit No. 641482-44 issued to SRI Ten West
Mart LLC (as beneficiary thereunder) in the original amount of $300,000 and
current available amount of $206,550.

“Company Material Adverse Effect” means any event, change, circumstance, effect
or state of facts that has had or could reasonably be expected to have a
material adverse effect on the business, assets, liabilities, financial
condition or results of operations of the Company and its Subsidiaries taken as
a whole, provided that any adverse change, event, development, or effect
(whether short-term or long-term) primarily arising from or relating to any of
the following shall not be deemed to constitute, and none of the following shall
be taken into account in determining whether there has been, a Company Material
Adverse Effect: (i) general business or economic conditions, (ii) national or
international political or social conditions, including the engagement

 

2



--------------------------------------------------------------------------------

by the United States in hostilities, whether or not pursuant to the declaration
of a national emergency or war, or the occurrence of any military or terrorist
attack upon the United States, or any of its territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or
personnel of the United States, (iii) changes in financial, banking, or
securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (iv) changes in GAAP, (v) changes in
laws, rules, regulations, orders, or other binding directives issued by any
Governmental Authority or (vi) the entering into, announcing that the Parties
have entered into, or the taking of any action contemplated by, this Agreement
and the other agreements contemplated hereby; provided, however, that any event,
change, circumstance, effect or state of facts referred to immediately above
shall be taken into account in determining whether a Company Material Adverse
Effect has occurred or would reasonably be expected to occur to the extent that
such event, change, circumstance, effect or state of facts has a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
compared to other participants in the industries in which the Company and its
Subsidiaries conduct their businesses.

“Company Options” means the In-The-Money Company Options and the
Out-Of-The-Money Company Options.

“Company Warrants” means the In-The-Money Company Warrants and the
Out-Of-The-Money Company Warrants.

“Control” (including the terms “controlled by” and “under common control with”)
means (unless otherwise provided in the Agreement), in respect of a Person, the
possession, directly or indirectly, or as trustee or executor, of the power to
direct or cause the direction of the management policies of a Person, or to
appoint the managing and governing bodies of such Person, or a majority of the
members thereof if they decide collectively, whether through the ownership of
voting securities, as trustee or executor, by contract, credit arrangement or
otherwise.

“Escrow Amount” means an amount equal to $5,112,717.55.

“Escrow Consideration” means the portion of the Merger Consideration that is to
be deposited with the Escrow Agent on the Closing Date pursuant to
Section 1.7(e)(iii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“ICG” means ICG Holdings, Inc. or its designee.

“ICGE” means ICG Group, Inc.

“ICG Material Adverse Effect” means any event, change, circumstance, effect or
state of facts that has had or could reasonably be expected to have a material
adverse effect on the business, assets, liabilities, financial condition or
results of operations of ICG and its Subsidiaries taken as a whole, provided
that any adverse change, event, development, or effect (whether

 

3



--------------------------------------------------------------------------------

short-term or long-term) primarily arising from or relating to any of the
following shall not be deemed to constitute, and none of the following shall be
taken into account in determining whether there has been, an ICG Material
Adverse Effect: (i) general business or economic conditions, (ii) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (iii) changes in financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (iv) changes in GAAP or (v) changes in laws, rules,
regulations, orders, or other binding directives issued by any Governmental
Authority; provided, however, that any event, change, circumstance, effect or
state of facts referred to immediately above shall be taken into account in
determining whether an ICG Material Adverse Effect has occurred or would
reasonably be expected to occur to the extent that such event, change,
circumstance, effect or state of facts has a disproportionate effect on ICG and
its Subsidiaries, taken as a whole, compared to other participants in the
industries in which ICG and its Subsidiaries conduct their businesses.

“In-The-Money Company Option” means an option to purchase a share of Company
Capital Stock with respect to which the Merger Consideration attributable to
such share of Company Capital Stock exceeds the exercise price attributable to
such option.

“In-The-Money Company Warrant” means a warrant to purchase a share of Company
Capital Stock with respect to which the Merger Consideration attributable to
such share of Company Capital Stock exceeds the exercise price attributable to
such warrant.

“Initial Merger Consideration” means the portion of the Merger Consideration, as
set forth on the Closing Payment Schedule, that is to be deposited with the
Paying Agent on the Closing Date pursuant to Section 1.7(e)(i).

“Initial Merger Consideration Amount” means an amount equal to the Closing Date
Merger Consideration (as defined below), less the Escrow Amount, less the
Stockholder Representative Expense Amount.

“Key Employee” means each of Glenn Trout, Patricia Owens, Michael Flynn, Ronald
Deger and Chuck Haling.

“Knowledge” means, with respect to the Company, the actual knowledge of Glenn
Trout, Patricia Owens, Michael Flynn, Ronald Deger and Chuck Haling, as well as
the knowledge such individuals could reasonably be expected to have after
conducting a reasonable investigation.

“Laws” means any statutes, ordinances, orders, rules and regulations promulgated
by any U.S. federal, state, municipal, non-U.S. or other Governmental Authority
(as defined below).

“Net Working Capital” means (i) the amount of “Current Assets” listed on the
Company’s Balance Sheet as of the Closing, less (ii) the amount of “Current
Liabilities” (including all short-term and long-term “Deferred Revenue”) listed
on the Company’s Balance

 

4



--------------------------------------------------------------------------------

Sheet as of the Closing, in each case, as prepared in accordance with the
Applicable Accounting Principles.

“Ordinary Course of Business” means the ordinary course of business of the
Company, consistent with past custom and practice (including with respect to
quantity and frequency).

“Out-Of-The-Money Company Option” means an option to purchase a share of Company
Capital Stock with respect to which the exercise price attributable to such
option exceeds the Merger Consideration attributable to such share of Company
Capital Stock.

“Out-Of-The-Money Company Warrant” means a warrant to purchase a share of
Company Capital Stock with respect to which the exercise price attributable to
such warrant exceeds the Merger Consideration attributable to such share of
Company Capital Stock.

“Parent Stock” means Common Stock, $0.001 par value per share, of Parent.

“Person” means an individual, a corporation, a joint venture, a trust, an
association, an unincorporated organization, a limited liability company or
partnership, any other entity, a governmental entity or any agency or political
subdivision thereof.

“Preferred Stock” means the Series A Preferred Stock, the Series B Preferred
Stock, the Series C Preferred Stock and the Series D Preferred Stock.

“Principal Stockholders” means those holders of capital stock of the Company
listed on Exhibit A as Principal Stockholders, each of whom is becoming a party
to a Support Agreement on the date hereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Preferred Stock” means Series A Preferred Stock, $0.001 par value per
share, of the Company.

“Series B Preferred Stock” means Series B Preferred Stock, $0.001 par value per
share, of the Company.

“Series C Preferred Stock” means Series C Preferred Stock, $0.001 par value per
share, of the Company.

“Series D Preferred Stock” means Series D Preferred Stock, $0.001 par value per
share, of the Company.

“Stock Plans” means, collectively, the Company’s Amended and Restated 2000
Long-Term Incentive Plan, 2005 Long-Term Incentive Plan and 2006 Long-Term
Incentive Plan.

“Stockholder Representative Expense Amount” means an amount of cash equal to
$200,000.

 

5



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any or all other Person(s) of
which a majority of the total voting power of shares of stock or other equity
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or Controlled, directly or indirectly, by such Person or one or more of its
other Subsidiaries or a combination thereof. For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in any Person if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
Control such entity.

(b) Each of the following terms is defined in the section set forth opposite
such term:

 

Term

  

Section

Accounting Referee    1.10(d) Agreement    Opening Paragraph Bankruptcy and
Equity Exceptions    2.2(a) Closing    1.3 Closing Company Debt    1.10(b)
Closing Date    1.3 Closing Date Merger Consideration    1.7(a) Closing Payment
Schedule    1.7(f) Closing Statement    1.10(b) Closing Working Capital   
1.10(b) Company    Opening Paragraph Company Base Balance Sheet    2.6(a)
Company Board    Recitals Company D&O Indemnified Party    4.10(b) Company
Disclosure Schedule    2 (Preamble) Company Executives    4.2(c) Company
Financial Statements    2.6(a) Company Indemnified Parties    7.2(b) Company
Intellectual Property Assets    2.14(b)(i) Company Share Rollover    4.2(a)
Company Stockholders    1.7(a) Company Stockholder Approval    2.28 Company
Trade Secrets    2.14(a)(viii) Contribution Agreement    4.2(a) Copyrights   
2.14(b)(ii)(C) Customer    2.23 Customer Retention Rate    2.23 DGCL    Recitals
Disputed Claims    8.1(b) Dissenting Shares    1.8(a) Effective Time    1.3
Employees    2.16(a)

 

6



--------------------------------------------------------------------------------

Term

  

Section

Employee Benefit Program    2.19(a) Environmental Laws    2.22 ERISA    2.19(a)
Escrow Agent    1.7(e)(ii) Escrow Agreement    1.7(e)(ii) Estimated Company Debt
   1.10(a) Estimated Working Capital    1.10(a) Executive Employment Agreements
   4.2(c) Expiration Date    7.1(b) Final Company Debt    1.10(g) Final Working
Capital    1.10(g) Fundamental Company Representations    7.1(b) Fundamental
Parent Representations    7.1(c) Governmental Authority    2.2(a) Guarantor   
Opening Paragraph Hazardous Material    2.22 Indemnified Party    7.4(a)
Indemnifying Party    7.4(a) Insurance Policies    2.20 Intellectual Property
Assets    2.14(b)(ii) Interim Period    4.1 IRS    2.12(a) KDW    5.2(k) Letter
of Transmittal    1.7(a) Losses    7.2(a) Marks    2.14(b)(ii)(B) Material
Contracts    2.13 Merger    1.2 Merger Consideration    1.7(a) Merger Filing   
1.3 Merger Sub    Opening Paragraph Most Recent Balance Sheet    2.6(a) Net
Estimated Working Capital    1.10(f)(i) Net Final Working Capital    1.10(f)(i)
Net Adjusted Working Capital Shortfall Amount    1.10(f)(ii) New Equity
Incentive Plan    4.9 Option Cancellation    1.7(a) Parent    Opening Paragraph
Parent Disclosure Schedule    3 (Preamble) Parent Indemnified Parties    7.2(a)
Patents    2.14(b)(ii)(A) Paying Agent    1.7(e)(i) Paying Agent Agreement   
1.7(e)(i)

 

7



--------------------------------------------------------------------------------

Term

  

Section

Permits    2.17 Permitted Encumbrances    2.11(a) Pre-Closing Tax Period   
2.12(h) Principal Stockholders    Recitals Products    2.14(b)(iii) PPA Escrow
Amount    1.7(e)(ii) Registered Intellectual Property    2.14(a)(ii) Required
Consents    2.2(b) Restrictive Covenant Agreement    4.2(c) Rollover Participant
   4.2(a) SEC    2.15(b) Short Period    4A.3 Special Tax Provisions    7.2(c)
Stockholder Agreement    4.2(b) Stockholder Closing Documents    1.7(a)
Stockholder Indemnifying Parties    7.2(a) Stockholder Representative   
Opening Paragraph Stockholder Representative Expense Fund    1.7(e)(iii)
Straddle Period    2.12(h) Support Agreement    Recitals Surviving Corporation
   1.2 Tail Period    4.10(a) Target Working Capital    1.7(a) Taxes    2.12(a)
Tax Returns    2.12(a) Termination Date    6.1(c) Third Party Claim    7.4(a)
Third Party Claim Notice    7.4(a) Third Party Rights    2.14(a)(iii) Threshold
   7.3(a) Trade Secrets    2.14(b)(ii)(D) Transaction Expenses    9.11 Warrant
Cancellation    1.7(a) Workers    2.16(a)

1.2 The Merger. At the Effective Time, and subject to and upon the terms and
conditions of this Agreement and the provisions of the DGCL, Merger Sub shall be
merged with and into the Company (the “Merger”), the separate corporate
existence of Merger Sub shall cease, and the Company shall continue as the
surviving corporation and as a wholly owned subsidiary of Parent. The surviving
corporation after the Merger is sometimes referred to herein as the “Surviving
Corporation.”

 

8



--------------------------------------------------------------------------------

1.3 Effective Time. Unless this Agreement is earlier terminated pursuant to
Section 6, the closing of the Merger (the “Closing”) will take place as promptly
as practicable, but no later than five Business Days, following the satisfaction
or waiver of the conditions set forth in Section 5 (other than conditions that
by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions), at a place and time to be mutually
agreed to by Parent and the Company. The parties will use commercially
reasonable efforts to cause the Closing to occur on March 30, 2012. The date
upon which the Closing occurs is herein referred to as the “Closing Date.” At
the Closing, (a) the parties hereto shall deliver the relevant certificates,
instruments, and documents referred to in Section 5, (b) Parent shall deposit
the Initial Merger Consideration with the Paying Agent (as defined below), the
Escrow Consideration with the Escrow Agent (as defined below), and Merger
Consideration in the amount of the Stockholder Representative Expense Amount
with the Stockholder Representative, in each case, pursuant to Section 1.7, and
(c) the Company and Merger Sub shall cause the Merger to be consummated by
filing a Certificate of Merger in substantially the form attached hereto as
Exhibit C with the Secretary of State of the State of Delaware in accordance
with the relevant provisions of the DGCL (such filing, the “Merger Filing”) (the
time of the acceptance by the Secretary of State of the State of Delaware of the
Merger Filing is referred to herein as the “Effective Time”).

1.4 Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in this Agreement and the applicable provisions of the DGCL.
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time all the rights and property of the Company and Merger Sub shall
vest in the Surviving Corporation, and all debts and liabilities of the Company
and Merger Sub shall become the debts and liabilities of the Surviving
Corporation. The Surviving Corporation may, at any time after the Effective
Time, take any action (including executing and delivering any document) in the
name and on behalf of either the Company or Merger Sub in order to carry out and
effectuate the transactions contemplated by this Agreement.

1.5 Certificate of Incorporation; Bylaws.

(a) At the Effective Time, the certificate of incorporation of Merger Sub shall
be in the form attached hereto as Exhibit D-1 and shall be the certificate of
incorporation of the Surviving Corporation until thereafter amended as provided
by applicable Law and the terms of such certificate of incorporation.

(b) At the Effective Time, the bylaws of Merger Sub shall be in the form
attached hereto as Exhibit D-2 and shall be the bylaws of the Surviving
Corporation until thereafter amended as provided by applicable Law, the terms of
the certificate of incorporation of the Surviving Corporation and the terms of
such bylaws.

1.6 Directors and Officers. The director(s) of Merger Sub immediately prior to
the Effective Time shall be the initial director(s) of the Surviving
Corporation, each to hold office in accordance with the certificate of
incorporation and bylaws of the Surviving Corporation. The officers of Merger
Sub immediately prior to the Effective Time shall be the initial officers of the
Surviving Corporation, each to hold office in accordance with the bylaws of the
Surviving Corporation.

 

9



--------------------------------------------------------------------------------

1.7 Merger Consideration; Effect on Capital Stock.

(a) The aggregate cash consideration to be paid by Parent in the Merger to
holders of outstanding shares of Company Capital Stock, holders of vested
In-The-Money Company Options and holders of In-The-Money Company Warrants
(collectively, “Company Stockholders”) shall be an amount equal to
$48,127,175.54, less the amount of Estimated Company Debt (as defined below),
less the amount, if any, by which -$5,325,000 (the “Target Working Capital”)
exceeds the Estimated Working Capital (as defined below) or plus the amount, if
any, by which the Estimated Working Capital exceeds the Target Working Capital
(the “Closing Date Merger Consideration”) (as may be further adjusted pursuant
to Sections 1.10, 4A and 7 and the provisions of the Escrow Agreement (as
defined below), the “Merger Consideration”). The Merger Consideration shall be
payable as set forth in this Section 1.7. Only those (i) holders of Company
Capital Stock who have properly transmitted their Certificate(s) or an affidavit
attesting to the loss of such Certificate(s), along with a duly completed and
validly executed letter of transmittal substantially in the form attached hereto
as Exhibit E-1 (each, a “Letter of Transmittal”), (ii) holders of In-The-Money
Company Options who have properly submitted a duly completed and validly
executed option cancellation substantially in the form attached hereto as
Exhibit E-2 (each, an “Option Cancellation”) and (iii) holders of In-The-Money
Company Warrants who have properly submitted a duly completed and validly
executed warrant cancellation substantially in the form attached hereto as
Exhibit E-3 (each, a “Warrant Cancellation”), in each case, along with any other
documentation as is reasonably requested from such holder by the Paying Agent
(the documents required pursuant to this Section 1.7(a) (including clauses (i),
(ii) and (iii) hereof) collectively being referred to as the “Stockholder
Closing Documents”) shall be entitled to receive a portion of the Merger
Consideration.

(b) Effect on Capital Stock. At the Effective Time, by virtue of the Merger and
without any action on the part of Parent, Merger Sub, the Company or the Company
Stockholders, but subject to the other provisions of this Section 1.7 and
Sections 1.8, 1.9 and 1.10:

(i) Each share of Company Capital Stock issued and outstanding immediately prior
to the Effective Time shall, by virtue of the Merger and without any action on
the part of any holders of Company Capital Stock, be cancelled and terminated
and converted into the right to receive (without interest) a portion of the
Merger Consideration as set forth on the Closing Payment Schedule;

(ii) Each share of Company Capital Stock held in the treasury of the Company and
each share of Company Capital Stock owned by Parent or any direct or indirect
wholly-owned subsidiary of Parent or of the Company immediately prior to the
Effective Time shall be cancelled and extinguished without any conversion
thereof and no payment or distribution shall be made with respect thereto; and

(iii) Each share of Common Stock, par value $0.001 per share, of Merger Sub
issued and outstanding immediately prior to the Effective Time shall be
converted into and exchanged for one validly issued, fully paid and
nonassessable share of Common Stock, par value $0.001 per share, of the
Surviving Corporation. The stock

 

10



--------------------------------------------------------------------------------

certificate evidencing shares of Common Stock of Merger Sub shall then evidence
ownership of the outstanding shares of Common Stock of the Surviving
Corporation.

(c) Treatment of Company Options. Each In-The-Money Company Option and
Out-Of-The-Money Company Option, vested or unvested, outstanding immediately
prior to the Effective Time shall be cancelled as described below:

(i) At the Effective Time, each vested In-The-Money Company Option outstanding
immediately prior to the Effective Time shall be cancelled and terminated and
converted into the right to receive (without interest) a portion of the Merger
Consideration as set forth on the Closing Payment Schedule, provided that, for
the avoidance of doubt, the exercise price per share of Company Capital Stock
underlying such In-The-Money Company Option shall be retained by the Company and
reflected in the calculation of Closing Working Capital (as defined below); and

(ii) At the Effective Time, each Out-Of-The-Money Company Option and unvested
In-The-Money Company Option outstanding immediately prior to the Effective Time
shall be cancelled for no consideration therefor.

(d) Treatment of Company Warrants. Each In-The-Money Company Warrant and
Out-Of-The-Money Company Warrant outstanding immediately prior to the Effective
Time shall be cancelled as described below:

(i) At the Effective Time, each In-The-Money Company Warrant outstanding
immediately prior to the Effective Time shall be cancelled and terminated and
converted into the right to receive (without interest) a portion of the Merger
Consideration as set forth on the Closing Payment Schedule, provided that, for
the avoidance of doubt, the exercise price per share of Company Capital Stock
underlying such In-The-Money Company Warrant shall be retained by the Company
and reflected in the calculation of Closing Working Capital; and

(ii) At the Effective Time, each Out-Of-The-Money Company Warrant outstanding
immediately prior to the Effective Time shall be cancelled for no consideration
therefor.

(e) Payment. The Merger Consideration shall be paid as follows:

(i) On the Closing Date, the Initial Merger Consideration in an aggregate amount
equal to the Initial Merger Consideration Amount shall be deposited with U.S.
Bank National Association or another bank or trust mutually acceptable to Parent
and the Company, as paying agent (the “Paying Agent”), into an account pursuant
to a paying agent agreement by and among Parent, the Company and the Paying
Agent substantially in the form attached hereto as Exhibit F-1 (the “Paying
Agent Agreement”), for distribution to the Company Stockholders in accordance
with the Closing Payment Schedule as promptly as practicable following each such
Company Stockholder’s submission of duly executed Letter(s) of Transmittal and
other Stockholder Closing Documents, as applicable, pursuant to Section 1.9.

 

11



--------------------------------------------------------------------------------

(ii) On the Closing Date, the Escrow Consideration shall be deposited into an
escrow account pursuant to an escrow agreement by and among Parent, the
Stockholder Representative, ICG and U.S. Bank National Association, as escrow
agent (the “Escrow Agent”) substantially in the form attached hereto as Exhibit
F-2 (the “Escrow Agreement”) and shall be available thereafter to satisfy
(A) the obligations of the Company Stockholders, as applicable, pursuant to
Section 1.10, and (B) certain claims and obligations pursuant to the terms of
this Agreement and the Escrow Agreement, as applicable. An amount of the Escrow
Consideration equal to $300,000 is for the purpose of securing the obligations
of the Company Stockholders under Section 1.10 (such amount, the “PPA Escrow
Amount”). The portion of the PPA Escrow Amount, if any, not utilized to fund any
such obligations shall be paid, subject to and in accordance with Section 1.10,
to the Stockholder Representative for distribution to the Company Stockholders
in proportion to the relative amounts of Merger Consideration to which such
Company Stockholders are otherwise entitled to receive pursuant to the Closing
Payment Schedule. The portion of the Escrow Consideration (less the PPA Escrow
Amount) not utilized to satisfy claims and obligations pursuant to the terms of
this Agreement and/or the Escrow Agreement, as applicable, shall be paid,
subject to and in accordance with the terms of the Escrow Agreement, to the
Company Stockholders in proportion to the relative amounts of Merger
Consideration to which such Company Stockholders are otherwise entitled to
receive pursuant to the Closing Payment Schedule.

(iii) On the Closing Date, Merger Consideration in an amount equal to the
Stockholder Representative Expense Amount (the “Stockholder Representative
Expense Fund”) shall be deposited into an account designated in writing by the
Stockholder Representative and shall be used thereafter to fund the expenses
incurred by the Stockholder Representative in connection with the performance of
the Stockholder Representative’s duties hereunder. The portion of the
Stockholder Representative Expense Amount, if any, not utilized to fund such
expenses shall be paid by the Stockholder Representative to the Company
Stockholders in proportion to the relative amounts of Merger Consideration to
which such Company Stockholders are otherwise entitled to receive pursuant to
the Closing Payment Schedule.

(f) Closing Payment Schedule. Not later than two Business Days prior to the
Closing Date, the Company shall deliver to Parent a definitive closing payment
schedule (the “Closing Payment Schedule”) accurately setting forth: (i) the name
of each Company Stockholder immediately prior to the Effective Time; (ii) the
number, class and series of shares of Company Capital Stock (A) held by each
such Company Stockholder immediately prior to the Effective Time and (B) into
which the vested In-The-Money Company Options and/or In-The-Money Company
Warrants held by each such Company Stockholder immediately prior to the
Effective Time are exercisable; (iii) the applicable exercise price(s) in
respect of the vested In-The-Money Company Options and/or In-The-Money Company
Warrants held by each such Company Stockholder; (iv) the aggregate Merger
Consideration payable in respect of the shares of Company Capital Stock,
In-The-Money Company Options and/or In-The-Money Company Warrants held by each
such Company Stockholder; (v) the aggregate Initial Merger Consideration payable
in respect of the shares of Company Capital Stock, In-The-Money Company Options
and/or In-The-Money Company Warrants held by each such Company Stockholder;
(vi) the aggregate Escrow Consideration (less the PPA Escrow Amount) payable in

 

12



--------------------------------------------------------------------------------

respect of the shares of Company Capital Stock, In-The-Money Company Options
and/or In-The-Money Company Warrants held by each such Company Stockholder;
(vii) the aggregate PPA Escrow Amount attributable to the shares of Company
Capital Stock, In-The-Money Company Options and/or In-The-Money Company Warrants
held by each such Company Stockholder; and (viii) the aggregate Stockholder
Representative Expense Amount attributable to the shares of Company Capital
Stock, In-The-Money Company Options and/or In-The-Money Company Warrants held by
each such Company Stockholder. The Closing Payment Schedule shall be binding on
the parties hereto.

(g) Tax Withholding. Parent and the Company shall be entitled to deduct and
withhold (and to jointly direct the Paying Agent to deduct and withhold) from
the consideration otherwise payable pursuant to this Agreement to any Person
such amounts as Parent or the Company determines is required to be deducted and
withheld with respect to the making of such payment, or the exercise or
surrender (including, without limitation, pursuant to Section 1.7(c) or (d)) of
In-The-Money Company Options or In-The-Money Company Warrants with respect to
interest earned on any amount, under the Code or any other provision of state,
local or foreign Law relating to Taxes (as defined below). To the extent that
amounts are so withheld, such withheld amounts shall be withheld from any cash
payable to such Person as Merger Consideration, and such withheld amounts should
be treated for all purposes hereof as having been paid to such Person in respect
of which such deduction and withholding was made.

1.8 Dissenting Shares.

(a) Notwithstanding any provision of this Agreement to the contrary, any share
of Company Capital Stock held by a Company Stockholder who either (i) has
demanded and perfected appraisal or dissenters’ rights in respect of such share
in accordance with the DGCL and, as of the Effective Time, has not effectively
withdrawn or lost such appraisal or dissenters’ rights or (ii) as of the
Effective Time, retains the right to demand and perfect dissenters’ rights under
the DGCL (collectively, “Dissenting Shares”) shall not be converted into the
right to receive the Merger Consideration pursuant to Section 1.7, and each
holder thereof shall be entitled to such rights as are granted by the DGCL.

(b) The Company shall give Parent (i) prompt notice of any written demands for
appraisal of any shares of Company Capital Stock, demands for purchase by the
Company of any shares of Company Capital Stock pursuant to the exercise of
dissenters’ rights, withdrawals of such demands, and any other instruments or
notices served pursuant to the DGCL on the Company and (ii) the opportunity to
participate in all negotiations and proceedings with respect to demands for
appraisal under the DGCL. The Company shall not, except with the prior written
consent of Parent, voluntarily make any payment with respect to any demands for
appraisal of Company Capital Stock or demands for purchase of Company Capital
Stock, or offer to settle or settle any such demands.

1.9 Payment Procedures.

(a) The Company or the Paying Agent shall, no later than promptly following the
Effective Time, cause to be mailed or otherwise deliver to (i) each holder of
Company Capital Stock a Letter of Transmittal, (ii) each holder of In-The-Money
Company Options an

 

13



--------------------------------------------------------------------------------

Option Cancellation and (iii) each holder of In-The-Money Company Warrants a
Warrant Cancellation, in each case, along with instructions for effecting the
surrender of such holder’s Company Capital Stock, In-The-Money Company Options
and/or In-The-Money Company Warrants in exchange for Merger Consideration.

(b) Upon a Company Stockholder’s delivery to the Paying Agent of the requisite
Stockholder Closing Documents, such Company Stockholder shall be entitled to
receive, in exchange for such Company Capital Stock, In-The-Money Company
Options and/or In-The-Money Company Warrants, as applicable, (i) a check or wire
transfer representing such Company Stockholder’s portion of the Initial Merger
Consideration (as set forth on the Closing Payment Schedule) and (ii) the right
to receive in the future such Company Stockholder’s portion of the remaining
amount, if any, of the Escrow Consideration and Stockholder Representative
Expense Amount, if any, represented by such Company Capital Stock, In-The-Money
Company Options and/or In-The-Money Company Warrants (in each case, as set forth
on the Closing Payment Schedule) pursuant to the terms of this Agreement and the
Escrow Agreement, as applicable.

(c) Until surrendered as contemplated by this Section 1.9, each Certificate,
In-The-Money Company Option and In-The-Money Company Warrant shall be deemed at
all times after the Effective Time to represent only the right to receive the
portion of the Merger Consideration represented thereby.

1.10 Adjustments to Merger Consideration.

(a) Not later than two Business Days prior to the Closing Date, the Company and
the Stockholder Representative shall provide Parent with (i) a written good
faith estimate of the Closing Working Capital (as defined below), based upon the
accounting books and records of the Company (the “Estimated Working Capital”),
(ii) a written good faith estimate of the Closing Company Debt (as defined
below), based upon the accounting books and records of the Company (the
“Estimated Company Debt”) and (iii) all underlying documentation supporting the
Estimated Working Capital and Estimated Company Debt, all of which shall be
reasonably acceptable to Parent. The determination of the Estimated Working
Capital and Estimated Company Debt shall be binding on all of the parties hereto
and shall be used to determine the Closing Date Merger Consideration pursuant to
Section 1.7(a).

(b) As promptly as practicable, but no later than 45 days after the Closing
Date, Parent shall cause to be prepared and delivered to the Stockholder
Representative (i) a statement (the “Closing Statement”) presenting (A) the Net
Working Capital of the Company as of the Closing (the “Closing Working Capital”)
and (B) the Company Debt as of the Closing (the “Closing Company Debt”) and
(ii) a certificate based on such Closing Statement that sets forth Parent’s
calculation of the Closing Working Capital and the Closing Company Debt.

(c) If the Stockholder Representative disagrees with Parent’s calculation of
Closing Working Capital and/or Closing Company Debt delivered pursuant to
Section 1.10(b), the Stockholder Representative may, within 30 days after
delivery of the Closing Statement, deliver a notice to Parent disagreeing with
such calculation(s) and setting forth the Stockholder Representative’s
calculation(s) of Closing Working Capital and/or Closing Company Debt, as

 

14



--------------------------------------------------------------------------------

applicable. Any such notice of disagreement shall (i) specify those items or
amounts as to which the Stockholder Representative disagrees, and the
Stockholder Representative shall be deemed to have agreed with all other items
and amounts contained in the Closing Statement and the calculation of Closing
Working Capital and Closing Company Debt delivered pursuant to Section 1.10(b)
and (ii) only include disagreements based on mathematical errors or Parent’s
failure to follow Applicable Accounting Principles in its calculation of Closing
Working Capital and/or Closing Company Debt, as applicable.

(d) If a notice of disagreement is duly delivered pursuant to Section 1.10(c),
Parent and the Stockholder Representative shall, during the 15 days following
such delivery, use their respective commercially reasonable efforts to reach
agreement on the disputed items or amounts in order to determine the amount of
Closing Working Capital and/or Closing Company Debt, as applicable. If during
such period, Parent and the Stockholder Representative are unable to reach such
agreement, they shall promptly thereafter cause McGladrey & Pullen, LLP (the
“Accounting Referee”) to review this Agreement and the disputed items or amounts
for the purpose of calculating Closing Working Capital and/or Closing Company
Debt, as applicable. In making such calculation, the Accounting Referee shall
consider only (i) those items or amounts in the Closing Statement and Parent’s
calculation of Closing Working Capital and/or Closing Company Debt, as
applicable, as to which the Stockholder Representative has disagreed and
(ii) disagreements based on mathematical errors or Parent’s failure to follow
Applicable Accounting Principles in its calculation of Closing Working Capital
and/or Closing Company Debt, as applicable. The Accounting Referee shall deliver
to Parent and the Stockholder Representative, as promptly as practicable (but in
any case no later than 30 days from the date of engagement of the Accounting
Referee), a report setting forth a calculation of Closing Working Capital and/or
Closing Company Debt, as applicable, which amount shall not be more than the
amount thereof shown in Parent’s calculation(s) delivered pursuant to
Section 1.10(b) nor less than the amount thereof shown in the Stockholder
Representative’s calculation(s) delivered pursuant to Section 1.10(c). Such
report shall be final and binding upon all parties hereto. The cost of such
review and report shall be borne equally by Parent, on the one hand, and the
former Company Stockholders (including, without limitation, by causing the
Escrow Agent to release Escrow Consideration to the Accounting Referee pursuant
to the terms of the Escrow Agreement), on the other hand.

(e) The parties shall, and shall cause their respective representatives (and
Parent shall cause the Surviving Corporation), to cooperate and assist in the
preparation of the Closing Statement and the calculation of Closing Working
Capital and Closing Company Debt and in the conduct of the review referred to in
this Section 1.10, including, without limitation, the making available to the
extent reasonably necessary of books, records, work papers and personnel.

(f) Upon the determination of Final Working Capital and Final Company Debt, the
Merger Consideration shall be adjusted as follows:

(i) If (A) the result obtained by subtracting Final Company Debt from Final
Working Capital (the “Net Final Working Capital”) exceeds (B) the result
obtained by subtracting Estimated Company Debt from Estimated Working Capital
(the “Net Estimated Working Capital”), Parent shall, within three Business Days
following

 

15



--------------------------------------------------------------------------------

the determination of both the Final Working Capital and Final Company Debt, pay
to the Stockholder Representative (to be distributed to the former Company
Stockholders) the amount by which Net Final Working Capital so exceeds Net
Estimated Working Capital as an adjustment to the dollar amount of the Merger
Consideration, and the entire PPA Escrow Amount shall be distributed from the
Escrow Account to the Stockholder Representative; or

(ii) If Net Estimated Working Capital exceeds Net Final Working Capital, (A) the
amount by which Net Estimated Working Capital so exceeds Net Final Working
Capital (the “Net Adjusted Working Capital Shortfall Amount”) as an adjustment
to the dollar amount of the Merger Consideration, up to the PPA Escrow Amount,
shall be distributed from the Escrow Account to Parent in accordance with the
terms of the Escrow Agreement, and (B) either (1) the Stockholder
Representative, on behalf of the former Company Stockholders, shall, within
three Business Days of the determination of both the Final Working Capital and
Final Company Debt, cause to paid to Parent (including, without limitation, by
causing the Escrow Agent to release Escrow Consideration to Parent pursuant to
the terms of the Escrow Agreement) the amount, if any, by which the Net Adjusted
Working Capital Shortfall Amount exceeds the PPA Escrow Amount as a further
adjustment to the dollar amount of the Merger Consideration or (2) the amount by
which the PPA Escrow Amount exceeds the Net Adjusted Working Capital Shortfall
Amount shall be distributed from the Escrow Account to the Stockholder
Representative in accordance with the terms of the Escrow Agreement.

(g) For all purposes hereunder, “Final Working Capital” means Closing Working
Capital and “Final Company Debt” means Closing Company Debt, in each case,
(i) as shown in Parent’s calculation(s) delivered pursuant to Section 1.10(b) if
no notice of disagreement with respect thereto is duly delivered pursuant to
Section 1.10(c) or (ii) if such a notice of disagreement is delivered, (A) as
agreed by Parent and the Stockholder Representative pursuant to Section 1.10(d)
or (B) in the absence of such agreement, as shown in the Accounting Referee’s
calculation(s) delivered pursuant to Section 1.10(d).

Section 2. Representations and Warranties of the Company

In order to induce Parent and Merger Sub to enter into this Agreement and
consummate the transactions contemplated hereby, the Company hereby makes to
Parent and Merger Sub the representations and warranties contained in this
Section 2, subject to the qualifications and exceptions set forth in the
disclosure schedule delivered to Parent pursuant to this Agreement (the “Company
Disclosure Schedule”), it being understood that the disclosures in any section
or subsection of the Company Disclosure Schedule shall qualify the applicable
representations and warranties in the corresponding section or subsection of
this Section 2 and, in addition, the representations and warranties in other
sections or subsections in this Section 2 to the extent it is readily apparent
to a reasonable person who has read such reference on the face of such
disclosure that such disclosures are applicable to such other sections or
subsections, and as further understood that the inclusion of any information in
the Company Disclosure Schedule shall not be deemed to be an admission or
acknowledgement, in and of itself, that such

 

16



--------------------------------------------------------------------------------

information is required by the terms hereof to be disclosed, is material, has
resulted in a Company Material Adverse Effect or is outside the Ordinary Course
of Business.

2.1 Organization and Corporate Power. The Company is a Delaware corporation
taxed as a corporation under subchapter C of the Code, and each of the Company’s
Subsidiaries is a legal entity as set forth in Section 2.1 of the Company
Disclosure Schedule, each duly organized, validly existing and in good standing
under the Laws of the jurisdiction in which it is organized, and is duly
qualified or registered to do business as a foreign corporation (i) in each
jurisdiction listed in Section 2.1 of the Company Disclosure Schedule and
(ii) in each jurisdiction in which the failure to be so duly qualified or
registered or would, individually or in the aggregate, be reasonably likely to
have a Company Material Adverse Effect. The Company and each of its Subsidiaries
has all required corporate power and authority to carry on its business as
presently conducted and as contemplated being conducted, to enter into and
perform this Agreement and the agreements contemplated hereby to which it is a
party and to carry out the transactions contemplated hereby and thereby. The
copies of the certificate of incorporation and the bylaws of the Company, and
any similar governing instruments of each of its Subsidiaries, each as in effect
on the date hereof, have been furnished to Parent by the Company and are true
and correct as of the date hereof, and none of the Company or its Subsidiaries
is in violation of any term of such certificate of incorporation, bylaws or
equivalent governing instruments.

2.2 Authorization and Non-Contravention; Consents and Approvals.

(a) Assuming due authorization, execution and delivery by the other parties
hereto, this Agreement is, and, upon execution and delivery by the Company
pursuant to the terms hereof, all agreements, documents and instruments to be
executed and delivered by the Company pursuant to this Agreement at Closing will
be, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to the effect, if
any, of (i) applicable bankruptcy and other similar Laws affecting the rights of
creditors generally and (ii) rules of Law and equity governing specific
performance, injunctive relief and other equitable remedies (collectively, the
“Bankruptcy and Equity Exceptions”). The execution, delivery and performance of
this Agreement and all agreements, documents and instruments to be executed and
delivered by the Company pursuant to this Agreement, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized and
approved by all necessary corporate action of the Company. Except as set forth
in Section 2.2 of the Company Disclosure Schedule, the execution and delivery by
the Company of this Agreement and all agreements, documents and instruments
executed and delivered by the Company pursuant to this Agreement, and the
performance by the Company of the transactions contemplated to be performed by
the Company under this Agreement and such other agreements, documents and
instruments, do not and will not (A) violate or result in a violation of,
conflict with or constitute or result in a violation of or default (whether
after the giving of notice, lapse of time or both) or loss of benefit under any
provision of its certificate of incorporation or bylaws, or cause the creation
of any Claim upon any of the assets of the Company or any of its Subsidiaries
(other than Permitted Encumbrances (as defined below)); (B) violate, conflict
with or result in a violation of, or constitute a default (whether after the
giving of notice, lapse of time or both) under, any provision of any Law,
regulation or rule, or any order of, or any restriction imposed by, any court or
United States or foreign governmental agency or authority, or self-regulatory
organization (each, a “Governmental Authority”); (C) assuming that all consents
and

 

17



--------------------------------------------------------------------------------

approvals described in Section 2.2(b) have been obtained and all filings and
obligations described in Section 2.2(b) have been made as implied with, require
from the Company any notice to, declaration or filing with, or consent or
approval of any Governmental Authority or other third party; or (D) conflict
with or constitute or result in a violation of or default (whether after the
giving of notice, lapse of time or both) under, accelerate any obligation under,
or give rise to a right of termination of, any contract, agreement, permit,
license, authorization or other obligation to which the Company is a party or by
which the Company or its assets are bound, other than, in the case of clauses
(B) through (D), any such conflicts, violations, breaches, defaults, rights,
terminations, cancellations or accelerations that would not, individually or in
the aggregate, be reasonably likely to have a Company Material Adverse Effect.

(b) Except for such consents and notices as are set forth in Section 2.2 of the
Company Disclosure Schedule (the “Required Consents”), no consents, notices,
approvals of or filings or registrations with any Governmental Authority or
third party are necessary in connection with the execution and delivery by the
Company of this Agreement and all agreements, documents and instruments to be
executed and delivered by the Company pursuant hereto at the Closing.

2.3 Corporate Records. The corporate record books of the Company and its
Subsidiaries contain an accurate record of corporate actions taken by their
stockholders and board of directors and committees. The copies of the corporate
records of the Company and its Subsidiaries, as made available to Parent, are
true and complete copies of the originals of such documents.

2.4 Capitalization.

(a) As of the date hereof, the authorized capital stock of the Company consists
of (i) 14,700,000 shares of Company Common Stock, of which 774,495 shares are
issued and outstanding; and (ii) 11,300,000 shares of Preferred Stock of the
Company, of which (A) 4,000,000 shares have been designated as Series A
Preferred Stock (of which 3,580,674 shares are issued and outstanding),
(B) 1,500,000 shares have been designated as Series B Preferred Stock (of which
928,981 shares are issued and outstanding), (C) 3,000,000 shares have been
designated as Series C Preferred Stock (of which 2,485,576 shares are issued and
outstanding) and (D) 2,800,000 shares have been designated as Series D Preferred
Stock (of which 2,681,015 shares are issued and outstanding).

(b) All of the outstanding shares of Company Capital Stock have been duly and
validly authorized and issued, and are fully paid and non-assessable, and have
been offered, issued, sold and delivered in compliance with applicable laws,
including, without limitation, federal and state securities laws (or pursuant to
exemptions from such laws). As of the date hereof, the Company has duly and
validly authorized and reserved 1,751,000 shares of Company Common Stock
(subject to adjustment) for issuance in connection with awards to be exercised
under the Company’s Stock Plans and outstanding warrants. Except as set forth in
Section 2.4(b) of the Company Disclosure Schedule, (i) other than the Stock
Plans, there are no agreements, plans or other arrangements to which the Company
is a party or by which it is bound, and (ii) to the Knowledge of the Company,
there are no agreements among other parties to which the Company is not a party
and by which it is not bound, for any subscriptions, options, warrants,

 

18



--------------------------------------------------------------------------------

commitments, preemptive rights, agreements, arrangements or commitments of any
kind relating to the issuance or sale of, or outstanding securities convertible
into or exercisable or exchangeable for, any shares of capital stock of any
class or other equity interests of the Company. Except as provided herein or
contemplated hereby, the Company has no obligation to purchase, redeem, or
otherwise acquire any of its capital stock or any interests therein, and has not
redeemed any shares of its capital stock in the past three years. There are no
outstanding or authorized stock appreciation rights, phantom stock rights,
profit participation rights or similar rights with respect to the Company or any
of its Subsidiaries.

2.5 Subsidiaries; Investments. The Company does not own or Control, directly or
indirectly, any interest in any other Person. The Company does not hold any
interest in or have any outstanding loan or advance to or from, any Person,
including any officer, director or stockholder of the Company. There are no
subscriptions, options, warrants, commitments, preemptive rights, agreements,
arrangements or commitments of any kind relating to the issuance or sale of, or
outstanding securities convertible into or exercisable or exchangeable for, any
shares of capital stock of any class or other equity interests of with respect
to any such entity.

2.6 Financial Statements

(a) Attached hereto as Section 2.6 of the Company Disclosure Schedule are copies
of (i) the audited consolidated balance sheets of the Company and its
Subsidiaries as of December 31, 2009 and 2010 (the December 31, 2010 balance
sheet being the “Company Base Balance Sheet”), the related reviewed consolidated
statements of operations, stockholders’ deficit and cash flows for the year
ended December 31, 2009, and the related audited consolidated statements of
operations, stockholders’ deficit and cash flows for the year ended December 31,
2010, in each case, with a report thereon by the independent certified public
accountants of the Company and (ii) the unaudited consolidated balance sheets of
the Company and its Subsidiaries as of December 31, 2011 and February 29, 2012
(the December 31, 2011 balance sheet being the “Most Recent Balance Sheet”) and
the related unaudited consolidated statements of operations and cash flows for
the year/two-month period then ended (collectively, the “Company Financial
Statements”). The Company Financial Statements were prepared in conformity with
GAAP, applied on a consistent basis, and fairly present the financial position
of the Company and its Subsidiaries as of the dates thereof and the results of
operations and cash flows of the Company and its Subsidiaries for the periods
shown therein, subject to the absence of footnotes and to normal and recurring
year-end adjustments in the case of any such Company Financial Statements that
are unaudited. Except as set forth in Section 2.6 of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries has entered into any
transactions involving the factoring of receivables, synthetic leases, off
balance sheet research and development arrangements or the use of special
purpose entities for any off balance sheet activity. The revenue recognition
policies of the Company and its Subsidiaries and the application of those
policies comply, in all material respects, with applicable standards under GAAP,
applied on a consistent basis.

(b) All bonus and other compensation plans or arrangements between the Company
and its Subsidiaries, on the one hand, and their respective Employees and
Workers, on the other hand, for the years ending December 31, 2010 and 2011,
respectively, have been paid or are properly accrued in the Company Financial
Statements.

 

19



--------------------------------------------------------------------------------

2.7 Absence of Undisclosed Liabilities and No Material Adverse Effect. The
Company and its Subsidiaries do not have any liabilities or obligations of any
nature, whether accrued, absolute, contingent, asserted, unasserted or
otherwise, except liabilities or obligations that (a) are adequately accrued,
reserved against or disclosed in the Most Recent Balance Sheet or (b) are set
forth in Section 2.7 of the Company Disclosure Schedule. Since the date of the
Most Recent Balance Sheet, there has not been any change in the assets,
liabilities, condition (financial or other), properties, business, or operations
of the Company or its Subsidiaries, which change by itself or in conjunction
with all other such changes, whether or not arising in the Ordinary Course of
Business, has had or could reasonably be expected to have a Company Material
Adverse Effect.

2.8 Absence of Certain Developments. Except for the execution and delivery of
this Agreement and the transactions contemplated hereby, since the date of the
Most Recent Balance Sheet, the Company and each of its Subsidiaries have
conducted their business only in the Ordinary Course of Business, and from the
date of the Most Recent Balance Sheet until the date hereof, except as set forth
in Section 2.8 of the Company Disclosure Schedule, there has not been:

(a) any material change in the assets, liabilities, financial condition or
operating results from those reflected in the Company Financial Statements;

(b) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the assets, properties, condition (financial
or otherwise), operating results, business, operations or affairs of the Company
or any of its Subsidiaries;

(c) any waiver, cancellation or modification by the Company or any of its
Subsidiaries of a material right or of a material debt owed to it;

(d) any loss or any condition or development that could reasonably be expected
to result in the loss of any material supplier, customer, distributor or account
of the Company or any of its Subsidiaries;

(e) any change or amendment to a Material Contract (as defined below), except
for changes or amendments which are expressly provided for or disclosed in this
Agreement;

(f) any loans or guarantees made by the Company or any of its Subsidiaries to or
for the benefit of its Employees, Workers, officers or directors, or any members
of their immediate families, other than travel advances or other advances made
in the Ordinary Course of Business;

(g) any declaration, setting aside or payment or other distribution in respect
of any of the Company’s capital stock, or any direct or indirect redemption,
purchase or other acquisition of any such stock by the Company;

(h) any incurrence of indebtedness for borrowed money by the Company or any of
its Subsidiaries for money borrowed individually in excess of $100,000 annually
or in excess of $250,000 in the aggregate;

 

20



--------------------------------------------------------------------------------

(i) entering into any employment, severance or similar agreement (or amendment
of any such agreement) or agreement to increase the compensation or any benefits
payable to or being provided to any of the Company’s or any of its Subsidiaries’
directors, officers, Employees, Workers, agents or representatives, in each
case, other than normal agreements or increases in the Ordinary Course of
Business and that in the aggregate have not resulted in a material increase in
the benefits or compensation expense of the Company or any such Subsidiary and
(B) changes to Employee Programs required by applicable Law;

(j) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets, intangible assets or other Company Intellectual Property Assets
(as defined below) or grant of exclusive license with respect thereto;

(k) any resignation or termination of employment of any Key Employee (the
Company has not been notified, orally or in writing of any such impending
resignation or termination of employment);

(l) any change by the Company or any of its Subsidiaries in any collection,
payment, accounting or tax reporting principles, methods or policies;

(m) entering by the Company or any of its Subsidiaries into any material
transaction or agreement or change in the conduct of their respective businesses
or operations other than in the Ordinary Course of Business;

(n) any failure by the Company or any of its Subsidiaries to promptly pay and
discharge current liabilities, except where disputed in good faith by
appropriate proceedings;

(o) any mortgage, pledge or subjection to any Lien on any of the assets
(tangible or intangible) of the Company or any of its Subsidiaries, or
acquisition of any assets or the sale, assignment, transfer, conveyance, lease
or other disposition of any assets of the Company or any of its Subsidiaries,
except for assets acquired or sold, assigned, transferred, conveyed, leased or
otherwise disposed of in the Ordinary Course of Business;

(p) the Company’s or any of its Subsidiaries’ making or committing to make any
capital expenditures or capital additions or improvements in excess of $100,000
individually or $250,000 in the aggregate;

(q) any act, event or condition of any character which would be reasonably
likely to result in a Company Material Adverse Effect; or

(r) any agreement by the Company or any of its Subsidiaries to do any of the
foregoing.

2.9 Accounts Receivable; Accounts Payable.

(a) All of the accounts receivable of the Company and its Subsidiaries are valid
and enforceable claims, are subject to no set-off or counterclaim, and are fully
collectible in the normal course of business, after deducting the reserve for
doubtful accounts and cancellation accounts stated in the Most Recent Balance
Sheet; the amount of such reserve has been

 

21



--------------------------------------------------------------------------------

determined in accordance with GAAP. Section 2.9(a) of the Company Disclosure
Schedule contains an aging of each of the Company’s and its Subsidiaries’
accounts receivable as of February 29, 2012 that is true and correct in all
material respects. Since the date of the Most Recent Balance Sheet, the Company
and its Subsidiaries have collected accounts receivable in the Ordinary Course
of Business. Except as set forth in Section 2.9(a) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries has any accounts
receivable or loans receivable from any person which is affiliated with it or
any of its directors, officers, Employees, Workers or stockholders.

(b) All accounts payable and notes payable of the Company and its Subsidiaries
arose in bona fide arm’s length transactions in the Ordinary Course of Business,
and no such account payable or note payable is materially delinquent in its
payment. Since the date of the Most Recent Balance Sheet, the Company and its
Subsidiaries have paid accounts payable in the Ordinary Course of Business.
Except as set forth in Section 2.9(b) of the Company Disclosure Schedule,
neither the Company nor any of its Subsidiaries has any account payable to any
Person who is affiliated with it or any of its directors, officers, Employees,
Workers or stockholders other than expense reimbursements in the Ordinary Course
of Business.

2.10 Transactions with Affiliates. Except as set forth in Section 2.10 of the
Company Disclosure Schedule, other than (a) employment agreements, nondisclosure
or similar agreements, agreements individually disclosed and identified in
another section of the Company Disclosure Schedule, (b) travel advances and
expense reimbursement in the ordinary course and (c) otherwise as entered into
in the Ordinary Course of Business on terms offered to or available from
unaffiliated third parties, there are no (i) material loans, leases or other
agreements in effect as of the date of this Agreement between the Company or any
of its Subsidiaries and any present or former stockholder, director, officer,
Employee or Worker of the Company or any of its Subsidiaries, or to the
Knowledge of the Company, any member of such officer’s, director’s, Employee’s,
Worker’s or stockholder’s immediate family, or any Person controlled by such
officer, director, Employee, Worker or stockholder or his or her immediate
family or (ii) loans, leases or other agreements in effect as of the date of
this Agreement between the Company or any of its Subsidiaries and any present or
former stockholder, director, officer, Employee or Worker of the Company or any
Subsidiary, or to the Knowledge of the Company, any member of such officer’s,
director’s, Employee’s, Worker’s or stockholder’s immediate family, or any
Person controlled by such officer, director, Employee, Worker or stockholder or
his or her immediate family.

2.11 Properties.

(a) The Company and each of its Subsidiaries has good, valid and (if applicable)
marketable title to all assets material to its business free and clear of
Claims, except for the following (the “Permitted Encumbrances”): (i) liens as
reflected in the Company Financial Statements; (ii) liens for Taxes not yet due
and payable or for Taxes that the taxpayer is contesting in good faith through
appropriate proceedings; statutory or common law liens to secure landlords,
lessors or renters under leases or rental agreements regarding the premises
rented to the extent that no payment or performance under any such lease or
rental agreement is in arrears or is otherwise due; (iii) encumbrances in the
nature of zoning restrictions, easements, rights or restrictions of record on
the uses of real property if the same do not materially detract

 

22



--------------------------------------------------------------------------------

from the value of the property encumbered thereby or materially impair the use
of such property in the business of the Company and/or any of its Subsidiaries
as currently conducted; (iv) deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, or programs
mandated under applicable Laws or regulations; (v) statutory or common law liens
in favor of carriers, warehousemen, mechanics and materials to secure claims for
labor, materials or supplies and other like liens, which secure obligations to
the extent that payment thereof is not in arrears or otherwise due; (vi) the
liens reflected on Section 2.11(a) on the Company Disclosure Schedule, and
(vii) any other liens, restrictions or encumbrances that do not materially
detract from the value, or materially interfere with the use, of the property
subject thereto or impair the operations of the Company and/or any of its
Subsidiaries. All equipment included in such properties which is necessary to
the business of the Company and/or any of its Subsidiaries is in good condition
and repair (ordinary wear and tear excepted), and all leases of property to
which the Company and/or any of its Subsidiaries is a party are effective and
afford the Company peaceful and undisturbed possession of the subject matter to
the lease. Except as set forth in Section 2.11(a) of the Company Disclosure
Schedule, the property and assets of the Company and its Subsidiaries (giving
effect to additional capital and marketing expenditures made or to be made in
the Ordinary Course of Business) are sufficient for the conduct of their
businesses as presently conducted and as contemplated being conducted.

(b) Neither the Company nor any of its Subsidiaries owns any real property. Set
forth in Section 2.11(b) of the Company Disclosure Schedule are the addresses
and uses of all real property that the Company or one of its Subsidiaries leases
or subleases, and any lien or encumbrance on the Company’s or such Subsidiary’s
leasehold interest therein, specifying in the case of each such lease or
sublease, the name of the lessor or sublessor, as the case may be, the lease
term and the obligations of the lessee thereunder. With respect to the real
property each lease, the Company and its Subsidiaries are in compliance in all
material respects with such leases, and either the Company or one of its
Subsidiaries holds a valid leasehold interest, free of any liens, claims or
encumbrances other than those of the relevant lessor, with respect to such real
property. Except as set forth in Section 2.11(b) of the Company Disclosure
Schedule, there is no material violation by the Company or any of its
Subsidiaries of any Laws relating to zoning, the environment, hazardous
substances, pollution, city planning or similar matters with respect to any real
property leased or subleased by the Company or any of its Subsidiaries. There
are no defaults by the Company or any of its Subsidiaries or, to the Knowledge
of the Company, by any other party thereto, which might curtail in any material
respect the present use of the Company’s leasehold interests listed in
Section 2.11(b) of the Company Disclosure Schedule. The performance by the
Company of this Agreement and/or any of the other documents and agreements
contemplated hereby will not result in the termination of, or in any increase of
any amounts payable under, any lease listed in Section 2.11(b) of the Company
Disclosure Schedule.

2.12 Tax Matters.

(a) The Company and its Subsidiaries have timely and properly filed all federal,
state, local and foreign Tax Returns required to be filed by such entity through
the date hereof, and all such Tax Returns filed by the Company and its
Subsidiaries are true, correct and complete in all material respects. In this
Agreement, “Tax Return” means any return,

 

23



--------------------------------------------------------------------------------

declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof. The Company and its Subsidiaries have paid or caused to
be paid all federal, state, local, foreign and other taxes, including income
taxes, estimated taxes, alternative or add-on minimum taxes, excise taxes, sales
and use taxes, franchise taxes, employment and payroll related taxes,
withholding taxes, transfer taxes, gross receipts taxes, license taxes,
severance taxes, stamp taxes, occupation taxes, premium taxes, windfall profits
taxes, environmental taxes (including taxes under Section 59A of the Code),
customs duties taxes, capital stock taxes, profits taxes, social security (or
similar) taxes, unemployment taxes, disability taxes, real property taxes,
personal property taxes, registration taxes, value added taxes or other taxes of
any kind whatsoever and all deficiencies, or other additions to tax, interest,
fines and penalties owed by them, and including any obligation to indemnify or
otherwise assume or succeed to the tax liability of any other Person
(collectively, “Taxes”), required to be paid by them, whether or not shown on
the Tax Returns filed by the Company or its Subsidiaries through the date
hereof. The reserve for Tax liability (not to include any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the face of the Company Base Balance Sheet (rather than any notes
thereto) is sufficient as of its date for the payment of any accrued and unpaid
Taxes of any nature of the Company and its Subsidiaries. Since the date of the
Company Base Balance Sheet, the Company and its Subsidiaries have incurred no
Taxes other than in the Ordinary Course of Business. All Taxes and other
assessments and levies which the Company or any of its Subsidiaries was or is
required to withhold or collect have been withheld and collected and have been
paid to the proper Governmental Authorities. There are no liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of the Company or its
Subsidiaries. The Company has made available to Parent correct and complete
copies of all income Tax Returns, examination reports, and statements of
deficiencies filed by, assessed against, or agreed to by the Company or its
Subsidiaries for periods ending on or after December 31, 2008. Neither the
Company nor any of its Subsidiaries has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to any Tax
payment, assessment, deficiency or collection. Except as set forth in
Section 2.12 of the Company Disclosure Schedule: (i) neither the Company nor any
of its Subsidiaries has ever received written notice of any audit or of any
proposed deficiencies from the Internal Revenue Service (the “IRS”) or any other
taxing authority; (ii) there are in effect no waivers of applicable statutes of
limitations with respect to any Taxes owed by the Company or any of its
Subsidiaries sufficient for any year; (iii) neither the IRS nor any other taxing
authority is now asserting in writing or, to the Knowledge of the Company,
threatening to assert against the Company or any of its Subsidiaries any
deficiency or claim for additional Taxes or interest thereon or penalties in
connection therewith; (iv) neither the Company nor any of its Subsidiaries has
ever been a member of an “affiliated group” of corporations filing a combined
federal income Tax Return within the meaning of Section 1504(a) of the Code, nor
does the Company or any its Subsidiaries have any liability for Taxes of any
other Person under Treasury Regulations § 1.1502-6 (or any similar provision of
foreign, state or local law) or otherwise; and (v) neither the Company nor any
of its Subsidiaries has filed a consent under Section 341(f) of the Code
concerning collapsible corporations. Neither the Company nor any of its
Subsidiaries has been a “United States real property holding corporation” within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code. Neither Company nor any of
its Subsidiaries is or has been a party to any Tax allocation or sharing
arrangement.

 

24



--------------------------------------------------------------------------------

Neither the Company nor any of its Subsidiaries is a party to any contract,
agreement, plan or arrangement covering any Employee, Worker, former Employee or
former Worker thereof that, individually or collectively, could give rise to the
payment of any amount that would not be deductible pursuant to Section 280G or
Section 162 of the Code. Neither the Company nor any of its Subsidiaries will be
required to make any payment in excess of the amount included in Final Net Cash
with respect to any accrued Tax Liability.

(b) The Company and each of its Subsidiaries has been a United States person,
within the meaning of the Code, from its inception.

(c) Neither the Company nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing as a result of
any (i) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax Law)
executed on or prior to the Closing, (ii) installment sale or open transaction
disposition made on or prior to the Closing or (iii) prepaid amount received on
or prior to the Closing.

(d) As of immediately prior to the Effective Date, the Company and its
Subsidiaries have withheld and paid all material Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any Employee
or Worker, and has properly completed in all material respects and filed the
applicable Forms W-2. With respect to independent contractors, creditors,
stockholders or other applicable third parties, the Company and its Subsidiaries
have timely completed in all material respects and filed Forms 1099 as required.

(e) Neither the Company nor any of its Subsidiaries will be required to include
any adjustment under Section 481 of the Code (or any corresponding provision of
state, local or foreign law) in taxable income for any Tax period ending after
the Closing as a result of a change in accounting method for a Tax period
beginning on or before the Closing.

(f) The Company and its Subsidiaries have used an “accrual method of accounting”
within the meaning of Section 446(c) of the Code at all times during existence.

(g) Except as disclosed in Section 2.12(g) of the Company Disclosure Schedule,
neither the Company nor any of its Subsidiaries has distributed stock of another
entity, and has not had its stock distributed by another entity, in a
transaction that was purported or intended to be governed in whole or in part by
Section 355 or 361 of the Code.

(h) The tax liabilities reflected in the Closing Working Capital calculation
include all unpaid Taxes of the Company and its Subsidiaries for all taxable
periods ending on or before the Closing Date and the portion through the end of
the Closing Date for any taxable period that includes (but does not end on) the
Closing Date (“Pre-Closing Tax Period”) to the extent (i) any and all Taxes of
any member of an affiliated, consolidated, combined, or unitary group of which
the Company or any of its Subsidiaries (or any predecessor of any of the
foregoing) is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulations Section 1.1502-6 or any analogous or similar
state, local, or foreign law or

 

25



--------------------------------------------------------------------------------

regulation, and (ii) any and all Taxes of any Person (other than the Company and
its Subsidiaries) imposed on the Company or any of its Subsidiaries as a
transferee or successor, by contract or pursuant to any law, rule or regulation,
which Taxes relate to an event or transaction occurring before the Closing. In
the case of any taxable period that includes (but does not end on) the Closing
Date (a “Straddle Period”), the amount of any Taxes for the applicable
Pre-Closing Tax Period shall (A) in the case of Taxes that are imposed on a
periodic basis (such as real property Taxes), be deemed to be the amount of such
Taxes for the entire period (or in the case of such Taxes determined on an
arrears basis, the amount of such Taxes for the immediately preceding period)
multiplied by a fraction, (x) the numerator of which is the number of calendar
days in the applicable Pre-Closing Tax Period and (y) the denominator of which
is the number of calendar days in the entire relevant Straddle Period and (B) in
the case of Taxes that are not described in clause (A) above (such as income
Taxes, Taxes imposed in connection with any sale or other transfer or assignment
of property, and payroll and similar Taxes), be deemed to be equal to the amount
that would have been payable if the taxable year or period of the Company ended
on the Closing Date; provided that, in determining such amount, exemptions,
allowances or deductions that are calculated on a periodic basis, such as the
deduction for depreciation, shall be taken into account on a pro-rated basis in
the manner described in the preceding sentence.

(i) Except as disclosed in Section 2.12 of the Company Disclosure Schedule,
neither the Company nor any Subsidiary of the Company has had an “ownership
change” (as defined in Section 382 of the Code).

2.13 Certain Contracts and Arrangements. Except as set forth in Section 2.13 of
the Company Disclosure Schedule, there are no agreements, understandings,
instruments, or contracts to which the Company or any of its Subsidiaries is a
party or by which any of their respective assets are bound that may involve or
constitute (collectively, the “Material Contracts”):

(a) obligations (contingent or otherwise) of, or payments to, the Company or
such Subsidiary in excess of $100,000 annually or $250,000 in the aggregate;

(b) the sale, transfer or license of or other transaction with respect to
Company Intellectual Property Assets to or from the Company or such Subsidiary
or the payment of any royalties, fees or similar payments with respect thereto
(other than shrink wrap agreements for off-the-shelf software (where the cost of
procuring such software is less than $25,000) and implied or express licenses
granted by a Person in connection with the commercial sale of products);

(c) indemnification by the Company or such Subsidiary with respect to
infringements of proprietary rights (other than those referred to in
Section 2.13(b));

(d) any distributor, reseller, dealer, manufacturer’s representative or sales
agency agreement relating to the sale of the Company’s or such Subsidiary’s
products or services;

(e) the right to or terms of employment of any officer, Employee, Worker or
other person (whether of a legally binding nature or in the nature of informal
understandings) on

 

26



--------------------------------------------------------------------------------

a full-time or consulting basis which is not terminable on notice without cost
or other liability to the Company or such Subsidiary, except accrued vacation
pay and such rights or terms that are part of an Employee Benefit Program;

(f) any bonus, pension, profit-sharing, retirement, hospitalization, insurance,
stock purchase, stock option or other plan, arrangement or understanding
pursuant to which benefits are provided to any Employee or Worker of the Company
or such Subsidiary other than any plan, arrangement or understanding that is
part of an Employee Benefit Program;

(g) any voting trust or agreement, shareholders’ agreement, pledge agreement,
buy-sell agreement or first refusal or preemptive rights agreement relating to
any securities of the Company or such Subsidiary;

(h) any officer, director, stockholder or Affiliate of the Company or such
Subsidiary other than in an agreement, understanding, instrument or contract
that is part of an Employee Benefit Program;

(i) an agreement or obligation (contingent or otherwise) to issue, sell or
otherwise distribute or to repurchase or otherwise acquire or retire any share
of the Company’s or such Subsidiary’s capital stock or any of their other equity
securities other than in an agreement or arrangement that is part of an Employee
Benefit Program;

(j) the sale of any of the assets of the Company or such Subsidiary other than
in the Ordinary Course of Business or the grant to any Person of any
preferential rights to purchase any of its assets;

(k) the future purchase by the Company or such Subsidiary of fixed assets or of
materials, supplies or equipment in excess of the normal operating requirements
of the Company or the Subsidiary, as applicable;

(l) any joint venture, partnership, manufacturer, development or supply
agreement or other agreement that involves a sharing of revenues, profits,
losses, costs or liabilities by or of the Company or such Subsidiary with any
other Person;

(m) covenants of the Company or such Subsidiary not to compete in any line of
business or with any Person in any geographical area;

(n) the acquisition by the Company or such Subsidiary of any operating business
or the capital stock of any other Person;

(o) the borrowing of money from or by the Company or such Subsidiary or the
extension of any credit by the Company or such Subsidiary to any customer,
Employee, Worker or other Person other than travel advances or other advances
made in the Ordinary Course of Business;

(p) the guaranty of any obligation for borrowed money or otherwise;

 

27



--------------------------------------------------------------------------------

(q) any contract with any Governmental Authority in excess of $50,000 annually;

(r) any collective bargaining agreement or other agreement with any labor union
or other Employee/Worker representative of a group of Employees or Workers; and

(s) any other agreement, understanding, instrument or contract that is material
to the Company and its Subsidiaries taken as a whole.

There have been made available to Parent true, correct and complete copies of
all of the Material Contracts. All Material Contracts are valid and are in full
force and effect and constitute legal, valid and binding obligations of the
Company or the relevant Subsidiary of the Company and, to the Knowledge of the
Company, of the other parties thereto, and are enforceable in accordance with
their respective terms, subject to Bankruptcy and Equity Exceptions. The Company
has no Knowledge of any notice or threat to terminate any Material Contract.
Neither the Company, nor any of its Subsidiaries, nor, to the Knowledge of the
Company, any other party is in default in complying with any provisions of any
such Material Contract.

2.14 Intellectual Property.

(a) Section 2.14 of the Company Disclosure Schedule contains a complete and
accurate list of all Registered Intellectual Property (as defined below) of the
Company and its Subsidiaries as of the date of this Agreement. This
Section 2.14(a) contains the only representations related to the infringement of
intellectual property made by the Company or its Subsidiaries in connection with
the Merger. Except as set forth on Section 2.14 of the Company Disclosure
Schedule:

(i) Except for matters that would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect the Company or
one of its Subsidiaries exclusively owns or possesses adequate and enforceable
rights to use, without payment to a third party other than to software vendors
providing commercially available software pursuant to written licenses, all of
the Company Intellectual Property Assets (as defined below) necessary for the
operation of the Company’s or the applicable Subsidiary’s business as currently
conducted by the Company or such Subsidiary, free and clear of all Claims other
than any Permitted Encumbrances;

(ii) All Patents, Marks and Copyrights owned by the Company or any of its
Subsidiaries that are issued by or registered with, as applicable, the United
States Patent and Trademark Office, the United States Copyright Office, or in
any similar office or agency anywhere in the world (collectively, “Registered
Intellectual Property”) are currently in compliance with formal legal
requirements (including, as applicable, payment for filing, examination and
maintenance fees, proofs of working or use, timely post registration filing of
affidavits of use and incontestability and renewal applications) and are valid
and, to the Knowledge of the Company, enforceable;

(iii) There are no pending claims against the Company or any Subsidiary of the
Company or, to the Knowledge of the Company, pending claims

 

28



--------------------------------------------------------------------------------

against their respective Employees or Workers or, to the Knowledge of the
Company, threatened claims against the Company, any Subsidiary of the Company or
any of their respective Employees or Workers alleging that any of the Company
Intellectual Property Assets or the Company’s or such Subsidiary’s business,
infringes or violates the rights of others under any Company Intellectual
Property Assets (“Third Party Rights”);

(iv) Neither the Company’s business, nor any of its Subsidiaries’ businesses,
nor any use by the Company or its Subsidiary of any Company Intellectual
Property Asset infringes or violates any Third Party Right in any material
respect;

(v) There are no current allegations by third parties that the Company or any
Subsidiary of the Company has violated or, by conducting its business would
violate, any Third Party Rights or that any of the Company Intellectual Property
Assets are invalid or unenforceable (for the avoidance of doubt, “current
allegations” means any allegations which have been made or communicated to the
Company which have not been resolved in the Company’s favor or abandoned by the
third party asserting the allegation);

(vi) Subject to any rights for compensation under applicable Law or under the
applicable agreement with a Worker (all of which compensation has been paid in
full), no current or former Employee or Worker of the Company or any of its
Subsidiaries owns any rights in or to any of the Company Intellectual Property
Assets;

(vii) The Company does not have Knowledge of any current or ongoing violation or
infringement by a third party of any of the Company Intellectual Property Assets
owned by or proprietary to the Company that would, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect;

(viii) The Company has taken commercially reasonable security measures to
protect the secrecy and confidentiality of all Trade Secrets (as defined below)
owned by the Company or by a Subsidiary of the Company and used in the Company’s
or any of its Subsidiaries’ business (the “Company Trade Secrets”), including
requiring all Employees and Workers with access to Company Trade Secrets and all
entities given access to Company Trade Secrets by the Company or Subsidiary of
the Company, as necessary, to execute a binding confidentiality agreement (with
the exception of professional advisors having a duty of confidentiality), and,
to the Knowledge of the Company, there has not been a material breach of any
such confidentiality agreement;

(ix) (A) Neither the Company nor any Subsidiary of the Company has granted any
rights, licenses or interests in the source code of the Products (as defined
below), and (B) since the development of the source code of the Products,
neither the Company nor any Subsidiary of the Company has provided or disclosed
the source code of the Products to any Person other than its Employees, Workers
and third parties providing software development or other related services to
the Company or a Subsidiary of the Company and who are bound by reasonable
confidentiality obligations;

 

29



--------------------------------------------------------------------------------

(x) To the Company’s Knowledge, the Products do not contain any “viruses,” “time
bombs,” “key-locks” or any similar devices that could disrupt or interfere with
the operation of the Products or the integrity of the data, information or
signals they produce in a manner materially adverse to the Company, any
Subsidiary of the Company, or any licensee or recipient thereof;

(xi) Each of the Company and each of its Subsidiaries has (A) not knowingly
collected any personally identifiable information from any third parties except
as permitted by Law applicable to the Company or its Subsidiaries, and
(B) complied in all material respects with all regulations applicable to the
Company and its Subsidiaries relating to the collection, storage and onward
transfer of all personally identifiable information collected by the Company or
by third parties having authorized access to Company’s databases or other
records;

(xii) (A) The Products do not contain, incorporate, link or call to or otherwise
use any software (including source code) licensed from another party under a
license commonly referred to as an open source, free software, copyleft or
community source code license (including but not limited to any library or code
licensed under the GNU General Public License, GNU Lesser General Public License
or any similar license arrangement), and (B) the incorporation, linking, calling
or other use by the Products of any such software listed on Section 2.14(xii) of
the Company Disclosure Schedule does not obligate the Company or any Subsidiary
of the Company to offer or deliver the source code of any Product to any third
party.

(b) For purposes of this Agreement,

(i) “Company Intellectual Property Assets” means all Intellectual Property
Assets owned by the Company or any Subsidiary of the Company or used by the
Company or its Subsidiary in the Company’s or any such Subsidiary’s business.
“Company Intellectual Property Assets” includes Products, Patents, Marks,
Copyrights and Trade Secrets.

(ii) “Intellectual Property Assets” means:

(A) patents, patent applications, patent rights, and related invention
disclosures (whether or not patented) (collectively, “Patents”);

(B) trade names, trade dress, logos, packaging design, slogans, Internet domain
names, registered and unregistered trademarks and service marks and related
registrations and applications for registration for the foregoing and all
goodwill associated with the foregoing (collectively, “Marks”);

(C) copyrights in both published and unpublished works, including all
compilations, databases and computer programs, manuals and other documentation
and all copyright registrations and applications, and all derivatives,
translations, adaptations and combinations of the above (collectively,
“Copyrights”);

 

30



--------------------------------------------------------------------------------

(D) know-how, trade secrets defined in the Uniform Trade Secrets Act and under
corresponding foreign statutory Law and common law, information that is
non-public and confidential or proprietary information, and the rights to limit
disclosure thereof by any Person (collectively, “Trade Secrets”); and

(E) claims of infringement or misappropriation of Patents, Marks, Copyrights or
Trade Secrets.

(iii) “Products” means those computer programs and technology products owned by
or proprietary to the Company and/or any of its Subsidiaries and that are
designed, developed, manufactured, marketed, licensed, sold and/or distributed
by the Company. A complete list of such Products is set forth in Section 2.14(b)
of the Company Disclosure Schedule.

2.15 Litigation.

(a) Except as set forth in Section 2.15 of the Company Disclosure Schedule,
(i) there is no litigation or governmental or administrative proceeding or
investigation pending or, to the Knowledge of the Company, threatened against
the Company or any Subsidiary of the Company or affecting the properties or
assets of the Company or any Subsidiary of the Company, or, to the Knowledge of
the Company, as to matters related to the Company or any Subsidiary of the
Company against any officer, director, stockholder or Key Employee of the
Company or any Subsidiary of the Company in their respective capacities as such,
with respect to their businesses or proposed business activities and (ii) to the
Knowledge of the Company, there has not occurred any material event, nor does
there exist any material condition, on the basis of which any such litigation,
proceeding or investigation might properly be instituted with any substantial
chance of success. Section 2.15 of the Company Disclosure Schedule includes a
description of all such litigation, claims, proceedings, and, to the Knowledge
of the Company, investigations involving the Company, any Subsidiary of the
Company and/or any of their officers, directors, stockholders and Key Employees
in connection with the business of the Company or any Subsidiary of the Company.
In addition, except as set forth on Section 2.15 of the Company Disclosure
Schedule, neither the Company nor any Subsidiary of the Company has entered into
or, to the Knowledge of the Company, has been subject to any judgment, consent
decree, compliance order or administrative order with respect to any aspect of
the business, affairs, properties or assets of the Company or any Subsidiary of
the Company. With respect to the Company’s or any Subsidiary of the Company’s
business, except as disclosed on Section 2.15 the Company Disclosure Schedule,
neither the Company, nor any Subsidiary of the Company, nor, to the Knowledge of
the Company, any officer, director, stockholder or Key Employee of the Company
or any Subsidiary of the Company has received any legal demand letter,
administrative inquiry or formal or informal complaint or legal claim from, or
under the jurisdiction of, any governmental entity, regulatory agency, rating
agency or other third party that includes any allegations alleging any violation
of any Laws or any improper business practice of the Company or any Subsidiary
of the Company.

(b) To the Knowledge of the Company, no Key Employee has been (i) subject to
voluntary or involuntary petition under the federal bankruptcy laws or any state
insolvency

 

31



--------------------------------------------------------------------------------

law or the appointment of a receiver, fiscal agent or similar officer by a court
for his or her business or property or that of any partnership of which he or
she was a general partner or any corporation or business association of which he
was an executive officer, (ii) convicted in a criminal proceeding or named as a
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses), (iii) the subject of any order, judgment, or decree (not
subsequently reversed, suspended or vacated) of any court of competent
jurisdiction permanently or temporarily enjoining him or her from, or otherwise
imposing limits or conditions on his or her ability to engage in any securities,
investment advisory, banking, insurance or other type of business or acting as
an officer or director of a public company, (iv) found by a court of competent
jurisdiction in a civil action or by the Securities and Exchange Commission
(“SEC”) or the Commodity Futures Trading Commission to have violated any federal
or state commodities, securities or unfair trade practices law, which judgment
or finding has not been subsequently reversed, suspended, or vacated or (v) has
engaged in other conduct that would be required to be disclosed in a prospectus
under Item 401(f) Regulation S-K promulgated by the SEC.

2.16 Labor and Employment Matters.

(a) As of the date hereof, the Company and its Subsidiaries employ 139 full-time
employees and one part-time employee (including any employees who are employed
by the Company or one of its Subsidiaries through an outside agency or service
provider) (collectively, the “Employees”) and engage six individuals as
consultants or independent contractors (the “Workers”). Attached as Section 2.16
of the Company Disclosure Schedule is a detailed description of all
compensation, including salary, bonus, severance obligations and deferred
compensation paid or payable for each Employee and Worker of the Company or one
of its Subsidiaries as of March 15, 2012. Except as set forth in Section 2.16(a)
of the Company Disclosure Schedule, neither the Company nor any of its
Subsidiaries has in effect any employment agreements, consulting agreements,
deferred compensation, pension or retirement agreements or arrangements or labor
or collective bargaining agreements, written or oral. Except as set forth in
Section 2.16(a) of the Company Disclosure Schedule, each employment agreement of
the Company or any of its Subsidiaries currently in effect includes restrictive
covenants, including non-compete obligations, non-solicitation obligations, and
confidentiality obligations. Except as set forth in Section 2.16(a) of the
Company Disclosure Schedule, the Company has provided a copy of its employee
handbook, which contains confidentiality obligations, to each person that is or
was an Employee of the Company or any of its Subsidiaries in the past three
years.

(b) Except as set forth in Section 2.16(b)(i) of the Company Disclosure
Schedule, each Key Employee identified on Schedule 2.16(b)(ii) is a full-time
employee who is expected to devote substantially all of his or her business time
(other than vacation and personal time taken in accordance with the terms of the
applicable Employee Benefit Program (as defined below)) to the conduct of the
Company’s and/or such Subsidiary’s business. Neither the Company nor any of its
Subsidiaries has received notice that any Key Employee is planning to work less
than full-time in the future. Except as set forth in Section 2.16(b)(ii) of the
Company Disclosure Schedule, the Company has no Knowledge that any Key Employee
presently intends to terminate his or her employment with the Company or its
Subsidiary, and neither the Company nor any such Subsidiary has any present
intention to terminate the employment of any

 

32



--------------------------------------------------------------------------------

such individual. Neither the Company nor any of its Subsidiaries is delinquent
in payments to any of its Employees or Workers for any wages, salaries,
commissions, bonuses, or other direct compensation for any service performed for
the Company or such Subsidiary to the date hereof or amounts required to be
reimbursed to such Employees or Workers.

(c) The Company and its Subsidiaries are, and during the five year period prior
to the date of this Agreement, have been in compliance in all material respects
with all applicable Laws respecting labor, employment, fair employment
practices, terms and conditions of employment, occupational safety and health,
and wages and hours. There are no formal charges of employment discrimination or
unfair labor practices that are pending or, to the Knowledge of the Company,
threatened against or involving the Company or any Subsidiary of the Company
(including the resignation of such Key Employee), nor are there any strikes,
slowdowns, stoppages of work, industrial actions or any other concerted
interference with normal operations existing of a material nature that are
pending or, to the Knowledge of the Company, threatened against or involving the
Company or any Subsidiary of the Company. The Company and its Subsidiaries are,
and at all times have been, in compliance in all material respects with the
requirements of the Immigration Reform Control Act of 1986, as amended. Neither
the Company nor any of its Subsidiaries is bound by or subject to (and none of
its assets or properties is bound by or subject to) any written contract,
commitment or arrangement with any labor union, and no labor union has requested
or, to the Knowledge of the Company, has sought to represent any of the
Employees, Workers, representatives or agents of the Company or any of its
Subsidiaries.

(d) Neither the Company nor any Subsidiary has ever implemented any plant
closing or mass layoff of employees as those terms are defined in the Worker
Adjustment Retraining and Notification Act of 1988, as amended, or, to the
Knowledge of the Company any similar state or local Law, and no layoffs that
could implicate such Laws are currently contemplated.

(e) There are no loans owed by any of the Employees or Workers to the Company or
any Subsidiary of the Company.

(f) There is no outstanding undischarged liability to pay to any Governmental
Authority any material contribution, taxation or other duty arising in
connection with the employment or engagement of any of the Employees or Workers.

(g) None of the Employees or Workers or any agency supplying Workers will become
entitled by virtue of their individual contract of employment or contracting
services, as the case may be, with the Company to any payment or enhancement in
or improvement to their remuneration, benefits or terms and conditions of
service or supply solely by reason of (i) the execution of this Agreement or
(ii) the completion of the sale and purchase under or pursuant to this
Agreement.

2.17 Permits. The Company and its Subsidiaries have all franchises,
authorizations, approvals, orders, consents, licenses, certificates, permits,
registrations, qualifications or other rights and privileges (collectively,
“Permits”) necessary to permit them to own their properties and to conduct their
businesses as they are presently conducted, except where failure to have

 

33



--------------------------------------------------------------------------------

such Permit is not, individually or in the aggregate, reasonably expected to
have a Company Material Adverse Effect, and all such Permits are valid and in
full force and effect in all material respects. No Permit is subject to
termination as a result of the execution of this Agreement or consummation of
the transactions contemplated hereby. The Company and its Subsidiaries are, and
have heretofore been, in compliance in all material respects with all applicable
Laws.

2.18 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

2.19 Employee Benefit Programs.

(a) Other than the Employee Benefit Programs (as defined below) identified in
Section 2.19(a) of the Company Disclosure Schedule, neither the Company nor any
Subsidiary of the Company maintains or contributes to, and for the past three
years has not maintained or contributed to, any employee benefit plan within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), any fringe benefit, stock, equity-based compensation,
phantom stock, bonus or incentive plan, severance pay policy or agreement,
retirement, pension, profit sharing or deferred compensation plan or agreement,
or any similar material plan or agreement or any plan or arrangement providing
compensation to Employees, Workers or non-Employee directors (other than, in any
case, plans or agreements to make current wage or salary payments terminable on
notice of 30 days of less) (each, an “Employee Benefit Program”). As applicable
with respect to each Employee Benefit Program, the Company has made available
for review for Parent true and complete copies of (i) each Employee Benefit
Program, including all amendments thereto, and in the case of an unwritten
Employee Benefit Program, a written description thereof, (ii) all current trust
documents relating thereto, (iii) the current summary plan description and each
summary of material modifications thereto, (iv) the three most recently filed
annual reports (Form 5500 and all schedules thereto), (v) the most recent IRS
determination or opinion letter and each currently pending application to the
IRS for a determination letter, and (vi) all records, notices and filings
concerning IRS or Department of Labor audits or investigations, “prohibited
transactions” within the meaning of Section 406 of ERISA or Section 4975 of the
Code and “reportable events” within the meaning of Section 4043 of ERISA. The
terms and operation of each such Employee Benefit Program comply and, during the
five-year period prior to the date of this Agreement, have complied in all
material respects with all applicable Laws relating to each such Employee
Benefit Program. There are no unfunded obligations of the Company or any
Subsidiary of the Company under any Employee Benefit Program that have not been
accrued, except (A) where such accrual is not necessary under GAAP and (B) for
those liabilities, costs and expenses associated with the termination of any
Employee Benefit Program in the ordinary course of terminations at the Company
or the Subsidiaries. Except as set forth in Section 2.19(a) of the Company
Disclosure Schedule, neither the Company nor any Subsidiary of the Company is
required to make any payments or contributions to any Employee Benefit Program
pursuant to any collective

 

34



--------------------------------------------------------------------------------

bargaining agreement or, to the Knowledge of the Company, any applicable labor
relations Law. All Employee Benefit Programs are terminable at the discretion of
the Company or the applicable Subsidiary of the Company without liability to the
Company or such Subsidiary upon or following such termination, except for
benefits accrued under the terms of such Employee Benefit Programs and those
liabilities, costs and expenses associated with the termination of any such
Employee Benefit Program in the normal course of terminations. Except as
described in Section 2.19(a) of the Company Disclosure Schedule, neither the
Company nor any Subsidiary of the Company maintains or contributes to any
Employee Benefit Program providing or promising any health or other nonpension
benefits to Employees or Workers after their employment with the Company and the
Subsidiaries terminates other than as required by Part 6 of Subtitle B of
Title I of ERISA, Section 4980B of the Code, or other similar state Law. With
respect to any Employee Benefit Program, there has occurred no non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA or Section 4975 of
the Code, or breach of any duty under ERISA or other applicable Law that would
reasonably be expected to result, directly or indirectly, in any material Taxes,
penalties or other liability to the Company or any Subsidiary. No litigation,
arbitration or governmental administrative proceeding (or, to the Knowledge of
the Company, investigation) or other proceeding (other than those relating to
routine claims for benefits) is pending or, to the Knowledge of the Company,
threatened with respect to any such Employee Benefit Program.

(b) Each Employee Benefit Program of the Company or any Subsidiary of the
Company that is intended to qualify under Section 401(a) or 501(c)(9) of the
Code has received a favorable determination letter from the IRS or is permitted
to rely on an opinion letter issued by the IRS with respect to a “master and
prototype” plan or “volume submitter” plan, to the effect that such Employee
Benefit Plan satisfies the requirements of Section 401(a) of the Code and that
its related trust is exempt from taxation under Section 501(c) of the Code. To
the Knowledge of the Company, no event or omission has occurred which would
cause any such Employee Benefit Program to lose its qualification under the
applicable Code section. Except as set forth in Section 2.19(b) of the Company
Disclosure Schedule and other than those liabilities, costs and expenses
associated with the termination of any Employee Benefit Program in the normal
course of terminations, each asset held under any such Employee Benefit Program
may be liquidated or terminated without the imposition of any redemption for
surrender charge or comparable liability. Except as set forth in Section 2.19(b)
of the Company Disclosure Schedule, the Company does not maintain or contribute
to, and has not maintained or contributed to (or been required to maintain or
contribute to), in the past six years any Employee Benefit Program which has
been subject to Title IV of ERISA or Code Section 412, including, but not
limited to, any “multiemployer plan” (as defined in Section 3(37) or
Section 4001(a)(3) of ERISA).

(c) No Employee Benefit Program is subject to the Laws of any jurisdiction other
than the United States.

2.20 Insurance Coverage. Set forth in Section 2.20 of the Company Disclosure
Schedule is a complete and accurate list of all primary, excess and umbrella
policies, bonds and other forms of insurance currently owned or held by or on
behalf of or providing insurance coverage to Company, its Subsidiaries or their
assets and properties (or any of the Company’s or its Subsidiaries’ directors,
officers, salespersons, agents, Employees or Workers) (together, the

 

35



--------------------------------------------------------------------------------

“Insurance Policies”). To the Knowledge of the Company, there are no claims
pending under any Insurance Policies, and all premiums due and payable with
respect to the Insurance Policies have been paid to date. To the Knowledge of
the Company, there is no threatened termination of any Insurance Policy. The
Insurance Policies are sufficient in all material respects for compliance by the
Company and its Subsidiaries with the requirements of all applicable Laws and
all Material Contracts.

2.21 Investment Banking; Brokerage. Except as set forth in Section 2.21 of the
Company Disclosure Schedule, there are no claims for investment banking fees,
brokerage commissions, broker’s or finder’s fees or similar compensation in
connection with the transactions contemplated by this Agreement payable by the
Company or any Subsidiary of the Company or based on any arrangement or
agreement made by or on behalf of the Company or any Subsidiary of the Company.

2.22 Environmental Matters. No hazardous waste, substance or material, and no
oil, petroleum, petroleum product, asbestos, toxic substance, pollutant or
contaminant (collectively, “Hazardous Material”) has been generated,
transported, used, handled, processed, disposed, stored or treated on any real
property while owned, leased or operated by the Company or any of its
Subsidiaries. No Hazardous Material has been spilled, released, discharged,
disposed, or transported on or from any real property owned, leased or operated
by the Company or any of its Subsidiaries. No Hazardous Material is present in,
on, or under any such property. Each of the Company and its Subsidiaries is, and
at all times has been, in compliance in all material respects with all
applicable environmental, health and safety Laws, rules, ordinances, by-laws and
regulations, and with all permits, registrations and approvals required under
such Laws, rules, ordinances, by-laws and regulations (collectively,
“Environmental Laws”). The Company is not aware of any fact or circumstance that
would serve as a valid basis for any litigation involving the Company or any
Subsidiary of the Company or imposing upon the Company or any Subsidiary of the
Company any liability arising under any Environmental Laws.

2.23 Customers; Customer Attrition. Section 2.23 of the Company Disclosure
Schedule sets forth the total number of active customers of the Company and its
Subsidiaries (the “Customers”) and the number of such customers who were
subscribing for the Company’s “HQ” product, in each instance, as of December 31,
2011. Section 2.23 of the Company Disclosure Schedule sets forth, as of
December 31, 2011, the Company’s and its Subsidiaries’ collective customer
retention rates for its products, and specifically, the Company’s “HQ” product,
in accordance with the methodology set forth in Section 2.23 of the Company
Disclosure Schedule (the “Customer Retention Rates”). Except as set forth in
Section 2.23 of the Company Disclosure Schedule, the Company has no Knowledge of
any plans or intentions by any Customer, distributor or reseller to terminate,
cancel or otherwise materially and adversely modify their respective
relationships with the Company or any Subsidiary of the Company, or to decrease
materially or limit their usage or purchase of the products or services of the
Company or any Subsidiary of the Company, that, together in the aggregate, would
be reasonably expected result in the Customer Retention Rates for the year ended
December 31, 2012 to be materially less than the Customer Retention Rates for
the year ended December 31, 2011.

2.24 Illegal Payments. Neither the Company nor, to the Knowledge of the Company,
any Person affiliated with the Company or any of its Subsidiaries has ever
offered, made or

 

36



--------------------------------------------------------------------------------

received on behalf of the Company or any such Subsidiary any payment or
contribution of any kind, directly or indirectly, including payments, gifts or
gratuities, to any Person or United States or foreign Governmental Authority,
employees or agents or candidates therefore or other persons in violation of
Federal or state Laws specifically governing any such payment or contribution.
Neither the Company nor any Subsidiary of the Company, nor, to the Knowledge of
the Company, any of either of their respective officers, directors, Employees,
Workers or affiliates have ever engaged in any activity prohibited by the
Foreign Corrupt Practices Act of 1977, as amended.

2.25 Solvency. Neither the Company nor any Subsidiary of the Company has
(a) made a general assignment for the benefit of creditors, (b) filed any
voluntary petition in bankruptcy or suffered the filing of any involuntary
petition by its creditors, (c) suffered the appointment of a receiver to take
possession of all, or substantially all, of its assets, (d) suffered the
attachment or other judicial seizure of all, or substantially all, of its
assets, (e) admitted in writing its inability to pay its debts as they come due
or (f) made an offer of settlement, extension or composition to its creditors
generally.

2.26 Indebtedness. Except as set forth in Section 2.26 of the Company Disclosure
Schedule, neither the Company nor any Subsidiary of the Company has any
outstanding indebtedness for borrowed money and is not obligated to make any
loans or advances to any Person. There exists no breach or default, or an event
which with the lapse of time would constitute a breach or default, by the
Company or any Subsidiary of the Company, and, to the Company’s Knowledge, by
any other Person, of any agreement or other instrument evidencing or relating to
any indebtedness or obligation. Neither the Company nor any Subsidiary of the
Company has assumed, guaranteed, endorsed or otherwise become directly or
contingently liable on any indebtedness of any other Person (including, without
limitation, liability by way of agreement, contingent or otherwise, to purchase,
to provide funds for payment, to supply funds to or otherwise invest in the
debtor, or otherwise to assure the creditor against loss).

2.27 Privacy of Customer Information. The Company and its Subsidiaries have not
used, and do not currently use, any of the customer information that they have
received or currently receive in connection with their businesses in a manner
that violates the Company’s privacy policy. Neither the Company nor any
Subsidiary of the Company has collected any customer information through its
website that violates the Company’s privacy policy.

2.28 Disclosure. No representation, warranty or statement by the Company in this
Agreement or any other agreement or document contemplated hereby, or in any
written statement or certificate furnished pursuant hereto or thereto, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements made herein, in light of the circumstances
under which they were made, not misleading.

2.29 Votes and Approvals Required. Subject to the condition to Closing set forth
in Section 5.1, the only votes, approvals, waivers and/or other actions of the
holders of any classes or series of capital stock of the Company necessary to
approve and adopt this Agreement, the Merger and the other transactions
contemplated by this Agreement are (a) the affirmative vote of the holders of a
majority of the issued and outstanding shares of the Company Capital Stock and

 

37



--------------------------------------------------------------------------------

(b) the affirmative vote of the holders of a majority of the issued and
outstanding shares of the Preferred Stock (collectively, the “Company
Stockholder Approval”).

2.30 Disclaimer of Other Representations and Warranties. Except as expressly set
forth in this Section 2, the Company makes no representation or warranty,
express or implied, at law or in equity, in respect of the Company, its
Subsidiaries, or any of their respective assets, liabilities or operations,
including with respect to merchantability or fitness for any particular purpose,
and any such other representations or warranties are hereby expressly
disclaimed.

Section 3. Representations and Warranties of Parent and Merger Sub

In order to induce the Company to enter into this Agreement, Parent and Merger
Sub, severally and jointly, hereby make to the Company the representations and
warranties contained in this Section 3, subject to the qualifications and
exceptions set forth in the disclosure schedule delivered to the Company
pursuant to this Agreement (the “Parent Disclosure Schedule”).

3.1 Organization and Corporate Power. Each of Parent and Merger Sub is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all required corporate power and authority
to carry on its business as presently conducted, to enter into and perform this
Agreement and the agreements contemplated hereby to which it is a party and to
carry out the transactions contemplated hereby and thereby.

3.2 Authority and Non-Contravention. Each of Parent and Merger Sub has all
required corporate power and authority to enter into this Agreement and the
agreements contemplated hereby to which it is a party and to carry out the
transactions contemplated hereby and thereby. This Agreement is a valid and
binding obligation of each of Parent and Merger Sub enforceable against each of
the Parent and Merger Sub in accordance with their respective terms, subject to
the Bankruptcy and Equity Exceptions. The execution, delivery and performance of
this Agreement have been, and all agreements, documents and instruments to be
executed and delivered by Parent and/or Merger Sub at Closing will be, duly
authorized by all necessary corporate action of Parent and/or Merger Sub, as
applicable. The Merger has been duly adopted and approved by Parent as the sole
stockholder of Merger Sub. The execution, delivery and performance by each of
Parent and Merger Sub of this Agreement and all agreements, documents and
instruments to be executed and delivered by Parent and/or Merger Sub at Closing,
and the consummation of the transactions contemplated by this Agreement, do not
(a) violate or result in a violation of, conflict with or constitute or result
in a violation of or default (whether after the giving of notice, lapse of time
or both) or loss of benefit under any provision of Parent’s or Merger Sub’s
certificate of incorporation or bylaws, (b) violate, conflict with or result in
a violation of, or constitute a default (whether after the giving of notice,
lapse of time or both) under, any provision of any Law, regulation or rule, or
any order of, or any restriction imposed by, any Governmental Authority
applicable to Parent or Merger Sub, as applicable, (c) assuming that all
consents and approvals described in Section 2.2(b) have been obtained and all
filings and obligations described in Section 2.2(b) have been made as implied
with, require from each either Parent or Merger Sub any notice to, declaration
or filing with, or consent or approval of any Governmental Authority or other
third party or (d) violate or result in a violation of, or conflict with or
constitute or result in a violation of or default (whether after the giving of

 

38



--------------------------------------------------------------------------------

notice, lapse of time or both) under, accelerate any obligation under, or give
rise to a right of termination of, any material contract, agreement, permit,
license, authorization or other obligation to which Parent or Merger Sub, as
applicable, is a party or by which Parent, Merger Sub or their respective
assets, as applicable, are bound.

3.3 Financial Ability. Parent has, and will have on the Closing Date, sufficient
cash on hand from Parent’s immediately available internal organization funds or
available under a committed credit facility or unutilized lines of credit with
financial institutions, to consummate the transactions contemplated hereby and
perform its obligations hereunder.

3.4 Litigation. There is no litigation or governmental or administrative
proceeding or investigation pending or, to the knowledge of Parent and Merger
Sub, threatened against either Parent or Merger Sub that individually or when
aggregated with one or more other actions has had, or would reasonably be
expected to have, an ICG Material Adverse Effect or a material adverse effect on
Parent’s or Merger Sub’s ability to perform this Agreement or to consummate the
transactions contemplated hereby.

3.5 Ownership and Operations of Merger Sub. Parent owns beneficially and of
record all of the outstanding capital stock of Merger Sub. Merger Sub (a) was
formed solely for the purpose of engaging in the transactions contemplated
hereby, (b) has engaged in no other business activities and (c) has conducted
its operations only as contemplated hereby.

3.6 Investment Banking; Brokerage. There are no claims for investment banking
fees, brokerage commissions, broker’s or finder’s fees or similar compensation
in connection with the transactions contemplated by this Agreement payable by
Parent or Merger Sub or any Affiliate of Parent or based on any arrangement or
agreement made by or on behalf of the Parent or Merger Sub or any Affiliate of
Parent.

Section 4. Covenants

4.1 Interim Operations of the Company. Except with the prior written consent of
Parent as specifically contemplated by this Agreement, or as set forth in
Section 4.1 of the Company Disclosure Schedule, the Company hereby covenants to
Parent that, during the period commencing on the date of this Agreement and
ending on the earlier to occur of (a) the Closing Date and (b) the termination
of this Agreement in accordance with Section 6 (the “Interim Period”):

(a) The businesses of the Company and its Subsidiaries shall be conducted only
in the Ordinary Course of Business, and the Company and its Subsidiaries shall
use commercially reasonable efforts to preserve intact the present business
organization, keep available the services of current officers, Employees and
preserve satisfactory relationships and goodwill with any Governmental
Authorities, customers, strategic partners, suppliers, distributors, creditors,
lessors, Employees, Workers and others having business dealings with same.

 

39



--------------------------------------------------------------------------------

(b) During the Interim Period, the Company shall not, without the prior written
consent of Parent (which consent will not be unreasonably withheld, conditioned
or delayed), and except as explicitly contemplated by this Agreement, do any of
the following or permit any of its Subsidiaries to do any of the following:

(i) incur any indebtedness for borrowed money or create any mortgage, lien or
other Claim on any of the properties of the Company exceeding $100,000, other
than Permitted Encumbrances;

(ii) purchase, sell or otherwise dispose of, or enter into any agreement or
other arrangement, or a series of related agreements or arrangements for the
purchase, sale or other disposition of (A) any properties or assets involving
the payment or receipt of more than either (1) $100,000 in any twelve-month
period or (2) $250,000 in the aggregate or (B) any Intellectual Property Assets;

(iii) waive, cancel or modify any material right or material debt owed to it;

(iv) declare, set aside or pay any dividend, or make any other distribution in
respect of the Company Capital Stock, directly or indirectly redeem, purchase or
other acquire any Company Capital Stock, or make any bonus payments to or with
any of its officers, Employees or Workers, except for bonus payments to
non-executive salespeople made in the Ordinary Course of Business;

(v) consummate any merger, consolidation, reorganization or similar transaction;

(vi) issue any debt or equity securities or options or warrants therefor;

(vii) pay or discharge a lien or liability which was not shown on the Most
Recent Balance Sheet which, together with all liens and liabilities paid or
discharged and not shown on the Most Recent Balance Sheet, exceeds $100,000 in
the aggregate;

(viii) incur any contingent liability as guarantor or otherwise with respect to
the obligations of others or cancel any material debt or claim owning to, or
waive any material right, including any write-off or compromise of any accounts
receivable other than in the Ordinary Course of Business;

(ix) incur any indebtedness or any material obligation or liability to any of
its officers, directors, stockholders, Employees or Workers, or any loans or
advances to any of its officers, directors, stockholders, Employees or Workers,
except normal compensation and expense allowances payable to officers, Employees
or Workers in the Ordinary Course of Business;

(x) make any change in any collection, payment, accounting or tax reporting
principles, methods or policies;

 

40



--------------------------------------------------------------------------------

(xi) amend its certificate of incorporation or bylaws;

(xii) amend or terminate any Material Contract other than in the Ordinary Course
of Business;

(xiii) enter into any material arrangements relating to any royalty or similar
payment based on the revenues, profits or sales volume of the Company or any
Subsidiary of the Company, whether as part of the terms of the Company Capital
Stock or by any separate agreement; or

(xiv) enter into any employment, severance or similar agreement (or amendment of
any such agreement) or agreement to increase the compensation or any benefits
payable to or being provided to any of the Company’s or any of its Subsidiaries’
directors, officers, Employees, Workers, agents or representatives, in each
case, other than normal agreements or increases in the Ordinary Course of
Business and that in the aggregate have not resulted in a material increase in
the benefits or compensation expense of the Company or any such Subsidiary.

(c) The Company shall not, during the Interim Period, enter into any agreement,
contract, commitment or arrangement to take any of the actions set forth in
subsection (b) above without the prior written consent of Parent (which consent
will not be unreasonably withheld, conditioned or delayed).

4.2 Company Share Rollover; Related Agreements and Transactions.

(a) Each of the Company Shareholders listed on Exhibit G-1 hereto (each, a
“Rollover Participant”) shall, prior to the Closing, pursuant to a contribution
agreement in the form attached hereto as Exhibit G-2 hereto (the “Contribution
Agreement”), contribute to Parent that number and class and series, if
applicable, of shares of Company Capital Stock or In-The-Money Company Options
in exchange for that number of shares of Parent Stock, in each case, as set
forth on such Exhibit G-1 hereto (such transaction, the “Company Share
Rollover”).

(b) Parent and each Rollover Participant shall, at or prior to the Closing,
execute and deliver a stockholder agreement in the form attached as Exhibit H
hereto (the “Stockholder Agreement”).

(c) The Company shall, at or prior to the Closing, execute with Glenn Trout,
Michael Flynn, Ronald Deger, Chuck Haling and Patricia Owens (together, the
“Company Executives”) (i) employment agreements in substantially the forms
attached as Exhibit I-1, Exhibit I-2, Exhibit I-3, Exhibit I-4, Exhibit I-5,
respectively, hereto (such agreements, collectively, the “Executive Employment
Agreements”) and (ii) restrictive covenant agreements, each in substantially in
the form attached as Exhibit J hereto (a “Restrictive Covenant Agreement”), or
another agreement containing substantially similar provisions.

4.3 Access; Confidentiality; Disclosure.

(a) During the Interim Period, the Company shall (i) give Parent and its
authorized representatives reasonable access to all books, records, personnel,
offices and other

 

41



--------------------------------------------------------------------------------

facilities and properties of the Company and its Subsidiaries in a manner so as
not to interfere with the normal business operations of the Company, (ii) permit
Parent to make such copies and inspections thereof as may reasonably be
requested and (iii) cause the officers of the Company and its Subsidiaries to
furnish Parent with such financial and operating data and other information with
respect to the business and properties of the Company and its Subsidiaries as
Parent may from time to time reasonably request. No investigation pursuant to
this Section 4.3(a) shall affect any representation or warranty in this
Agreement of any party hereto or any conditions to the obligations of the
parties hereto.

(b) The provisions of that certain Mutual Confidentiality and Non-Disclosure
Agreement between the Company and ICGE, dated as of July 20, 2011, shall remain
binding and in full force and effect during the Interim Period and, subject to
its terms, shall survive any termination of this Agreement pursuant to
Section 6.

(c) Parent shall have the opportunity to review and approve (which approval will
not be unreasonably withheld, conditioned or delayed) all materials and
documents, including all written consents, to be distributed to or executed by
the stockholders of the Company. Parent shall have the opportunity to review and
approve (which approval will not be unreasonably withheld, conditioned or
delayed) the resolutions of the directors of the Company regarding the approval
of the Merger and the related transactions. For the avoidance of doubt, Parent
shall not be entitled to review minutes or materials regarding the negotiations
or other matters.

4.4 Efforts and Actions of the Company and Parent to Cause Closings to Occur;
Regulatory Notices. During the Interim Period, upon the terms and subject to the
conditions of this Agreement and in addition to any other covenants set forth in
this Agreement, the Company and Parent hereby agree to use their respective
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done and cooperate with each other in order to do, all
things necessary, proper or advisable (subject to any applicable Laws) to
consummate the Merger and the transactions contemplated hereby as promptly as
practicable, including, without limitation, (i) the preparation and filing of
all forms, registrations and notices required to be filed by such party to
consummate the Closing, (ii) soliciting the consent of, and undertaking
commercially reasonable efforts to obtain approval of, the requisite holders of
Company Capital Stock necessary to adopt this Agreement, (iii) the taking of
such reasonable actions as are necessary for such party to make any other
Closing deliveries or to obtain any other requisite approvals, authorizations,
consents, orders, licenses, permits, qualifications, exemptions or waivers by
any Person or Governmental Authority. The Company and Parent, as applicable,
shall promptly notify the other party upon receiving any communication from any
Governmental Authority whose consent or approval is required for consummation of
the transactions contemplated by this Agreement that causes such party to
believe that there is a reasonable likelihood that any such approval will not be
obtained or that the receipt of any such approval will be materially delayed.

4.5 Exclusivity. During the Interim Period, except with the prior written
consent of Parent, neither the Company nor any Subsidiary of the Company will,
and neither will permit any officer, director, Employee, Worker, agent
(including financial advisors), stockholder or Affiliate to, directly or
indirectly continue, solicit, entertain, initiate or participate in or

 

42



--------------------------------------------------------------------------------

encourage discussions or negotiations with, or the submission of bids, offers or
proposals, whether directly or indirectly, by any Person with respect to an
acquisition of the Company or an equity financing of the Company, or any
acquisition of any capital stock or other interest of the Company or any
material assets of the Company, by any means whatsoever, or enter into any
agreement, arrangement or understanding regarding any of the foregoing, and the
Company shall immediately notify Parent if any such bids, offers or proposals
are received, or any such negotiations or discussions are sought. In addition,
during the Interim Period, the Company shall use its reasonable best efforts not
to, and to cause its Subsidiaries and representatives not to, disclose any
information not customarily disclosed to any Person (other than Parent or its
representatives) concerning the Company or afford to any such other Person
access to the Company’s properties, books or records, provided that nothing
herein shall restrict the Company’s ability to make such disclosure for a
business purpose other than those contemplated by the preceding sentence.

4.6 Notice of Certain Events.

(a) The Company shall give prompt written notice to Parent of (i) the occurrence
or nonoccurrence of any event causing any representation or warranty of the
Company contained in this Agreement to be untrue or inaccurate in any material
respect at or prior to the Closing Date and (ii) any failure of the Company to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 4.6(a) shall not serve to cure such breach or
non-compliance or limit or otherwise affect the remedies available hereunder to
the party receiving such notice.

(b) Parent shall give prompt written notice to the Company of (i) the occurrence
or nonoccurrence of any event causing any representation or warranty of Parent
contained in this Agreement to be untrue or inaccurate in any material respect
at or prior to the Closing Date and (ii) any failure of Parent to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder; provided, however, that the delivery of any notice pursuant to
this Section 4.6(b) shall not serve to cure such breach or non-compliance or
limit or otherwise affect the remedies available hereunder to the party
receiving such notice.

(c) Each of the parties hereto shall give notice to the other parties hereto of
the occurrence after the date hereof (or the non-occurrence after the date
hereof) of any event that would reasonably be expected to prevent the
satisfaction of any of the conditions set forth in Section 5.

4.7 Company Stockholder Approval. The Company shall use its commercially
reasonable best efforts to take all action necessary or advisable to secure
(a) the execution by each Principal Stockholder of the Support Agreement within
two Business Days following the execution of this Agreement and (b) the approval
by each of the other Company Stockholders of the transactions contemplated
hereby as soon as possible following the execution of this Agreement. The
Company shall provide to Parent copies of all materials to be distributed to the
Company Stockholders prior to distribution.

 

43



--------------------------------------------------------------------------------

4.8 Company Options and Company Warrants. The Company shall take any and all
additional reasonable actions necessary or required to (i) give effect to the
provisions contained in Section 1.7(c) and 1.7(d) and (ii) subject to the
provisions contained in Section 1.7(c) and 1.7(d), cause any and all remaining
outstanding Company Options and Company Warrants to be terminated and of no
further force and effect as of the Effective Time.

4.9 Surviving Corporation Equity Compensation. Parent shall, at the Closing,
adopt a new equity incentive plan in the form attached hereto as Exhibit K (the
“New Equity Incentive Plan”) and, as soon as is reasonably practicable following
the Closing, grant to Parent/Surviving Corporation employees options to purchase
Parent Stock that would represent 10.8% of Parent’s then-outstanding shares of
capital stock on a fully-diluted basis; provided, however, that each such grant
shall be conditioned upon the relevant employee executing a Restrictive Covenant
Agreement to the extent that he or she has not already done so.

4.10 Insurance and Indemnification of Directors and Officers.

(a) From the Effective Time through the sixth anniversary of the Effective Time
(such period, the “Tail Period”), Parent shall, or shall cause the Surviving
Corporation to, purchase and maintain in effect the Company’s current directors’
and officers’ liability insurance covering each officer and director currently
covered by the Company’s directors’ and officers’ liability insurance policy for
acts or omissions occurring prior to the Effective Time with respect to any
matter claimed against such Person by reason of him or her serving in such
capacity on terms with respect to such coverage and amounts no less favorable in
the aggregate than those of such policy in effect on the date of this Agreement;
provided that in no event shall the aggregate costs of such insurance policies
exceed in any one year during the Tail Period 150% of the current aggregate
annual premiums paid by the Company for such purpose, it being understood that
Parent or the Surviving Corporation shall nevertheless be obligated to provide
such coverage, with respect to each year during the Tail Period, as may be
obtained for a cost not exceeding such 150% annual amount; provided, further,
that Parent or the Surviving Corporation may (i) substitute therefor policies of
any reputable insurance company or (ii) satisfy its obligation under this
Section 4.10(a) by causing the Company to obtain prepaid (or “tail”) directors’
and officers’ liability insurance policy, in each case, the material terms of
which including coverage and amount, are no less favorable in the aggregate to
such directors and officers than the insurance coverage otherwise required under
this Section 4.10(i). Any insurance policies provided pursuant to this
Section 4.10(a) shall be from an insurance company with an A.M. Best Co. rating
at least as high as the rating received by the Company’s current insurance
provider.

(b) Parent and Merger Sub agree that all rights to indemnification, advancement
of expenses and exculpation by the Company now existing in favor of each Person
who is now, or has been at any time prior to the date hereof or who becomes
prior to the Effective Time, an officer or director of the Company or one of its
Subsidiaries (each, a “Company D&O Indemnified Party”) as provided in the
certificate of incorporation or bylaws of the Company, in each case as in effect
on the date of this Agreement, or pursuant to any other contracts in effect on
the date hereof, shall be assumed by the Surviving Corporation in the Merger,
without further action, at the Effective Time and shall survive the Merger and
shall remain in full force and effect in accordance with their terms for a
period of six years, and, in the

 

44



--------------------------------------------------------------------------------

event that any proceeding is pending or asserted or any claim made during such
period, until the final disposition of such proceeding or claim.

(c) The obligations of Parent and the Surviving Corporation under this
Section 4.10 shall survive the consummation of the Merger and shall not be
terminated or modified in such a manner as to adversely affect any Company D&O
Indemnified Party to whom this Section 4.10 applies without the consent of such
affected Company D&O Indemnified Party (it being expressly agreed that the
Company D&O Indemnified Parties to whom this Section 4.10 applies shall be third
party beneficiaries of this Section 4.10, each of whom may enforce the
provisions of this Section 4.10).

(d) In the event Parent, the Surviving Corporation or any of their respective
successors or assigns consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity in such
consolidation or merger, proper provision shall be made so that the successors
and assigns of Parent or the Surviving Corporation, as the case may be, shall
assume all of the obligations set forth in this Section 4.10. The agreements and
covenants contained herein shall not be deemed to be exclusive of any other
rights to which any Company D&O Indemnified Party is entitled, whether pursuant
to applicable Laws, contract or otherwise.

Section 4A. Tax Matters. The following provisions shall govern the allocation of
responsibility as between Parent and the Company Stockholders for certain Tax
matters following the Closing Date:

4A.1 Responsibility for Filing Tax Returns. Parent shall prepare or cause to be
prepared at its own cost, all Tax Returns for the Company and its Subsidiaries
that are filed after the Closing Date. To the extent such Tax Returns (including
Tax Returns for a Short Period) relate to the Pre-Closing Tax Period, (a) such
Tax Returns shall be filed consistently with past Tax Returns, except as may be
required by applicable law, and (b) Parent shall provide draft versions of such
Tax Returns to the Stockholder Representative not later than 30 days prior to
the extended due date for filing such Tax Returns. The Stockholder
Representative shall notify Parent of any proposed changes not later than 15
days after delivery of such draft Tax Returns pursuant to the preceding
sentence. Parent shall cause the Company and its Subsidiaries to file all Tax
Returns described in this Section 4A.1, taking into account the Stockholder
Representative’s reasonable proposed changes with respect to Tax Returns that
relate to the Pre-Closing Tax Period on or prior to their extended due dates,
and the Stockholder Representative shall pay the Taxes shown due on any Tax
Return that relates to a Pre-Closing Tax Period to the extent such Taxes are not
reflected as an accrual in the calculation of the Final Working Capital.

4A.2 Cooperation on Tax Matters.

(a) Parent, the Stockholder Representative and the Company and its Subsidiaries
shall cooperate fully, as and to the extent reasonably requested by the other
part(ies), in connection with the filing of Tax Returns and any audit,
litigation or other proceeding with respect to Taxes. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information that are reasonably relevant to any

 

45



--------------------------------------------------------------------------------

such audit, litigation or other proceeding and making employees of the Company
and the Subsidiaries (including, without limitation, Employees and Workers)
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.

(b) Parent, the Company Stockholders and the Company and its Subsidiaries
further agree, upon request, to provide the other part(ies) with all information
that any party may be required to report pursuant to Section 6043 of the Code
and any Treasury Regulation promulgated thereunder.

4A.3 Certain Taxes and Fees. The Stockholder Indemnifying Parties (as defined
below) shall, severally and not jointly (on a pro rata basis, in proportion to
the relative amounts of Merger Consideration to which such Company Stockholder
is otherwise entitled to receive pursuant to Section 1.7), be liable for the
payment of (a) any Taxes of the Company for all taxable periods ending prior to
and including the Closing Date, (b) in the case of any Taxes of the Company for
any Straddle Period, the portion of such Taxes attributable to the Pre-Closing
Tax Period, (c) any Taxes resulting from the Company being liable for any Taxes
of any consolidated group of which the Company was a member prior to the Closing
Date pursuant to Treasury Regulations §1.1502-6 or any analogous state, local or
foreign Tax provision, (d) any Taxes of any Person imposed on the Company as a
transferee or successor, by contract, or otherwise attributable to actions of
the Company or contracts entered into prior to the Closing, and (e) any
transfer, documentary, sales, use, stamp, registration and other such Taxes, and
all conveyance fees, recording charges and other fees and charges (including any
penalties, interest and additional amounts with respect thereto) incurred in
connection with the consummation of the transactions contemplated by this
Agreement, and the Stockholder Indemnifying Parties shall indemnify and hold
harmless the Parent Indemnified Parties against any Losses relating to such
Taxes; provided that the Stockholder Indemnifying Parties shall not be
responsible hereunder for (i) any Taxes for which an accrual was reflected in
the calculation of Final Working Capital, or (ii) any Taxes resulting from an
election made under Section 338 of the Code or the Treasury Regulations
thereunder with respect to the Merger. The Stockholder Representative, on behalf
of the Stockholder Indemnifying Parties, shall cause to paid to the applicable
Parent Indemnified Parties (including, without limitation, by causing the Escrow
Agent to release Escrow Consideration to such Parent Indemnified Parties
pursuant to the terms of the Escrow Agreement) such amounts for which they are
required to indemnify them hereunder within 15 days following payment of the
applicable Tax. In order appropriately to apportion any Taxes relating to a
period that includes the Closing Date, the Parties shall, to the extent
permitted by Law (and to the extent such election does not require a change in
the accounting period of the Company), elect with the relevant Governmental
Authority to treat for all purposes the Closing Date as the last day of a
taxable period of the Company (a “Short Period”), and such period shall be
treated as a Short Period and a period ending prior to or on the Closing Date
for purposes of this Agreement.

4A.4 Tax Refund. The Company Stockholders shall be entitled to any refund of
Taxes with respect to the Company or any Subsidiary for any Pre-Closing Tax
Period to the extent that such refund is not reflected in the calculation of
Final Working Capital, and upon receipt of each such refund by Parent, the
Company or any Subsidiary, Parent shall, or shall cause the Company

 

46



--------------------------------------------------------------------------------

or any Subsidiary to promptly make such refund payment to the Stockholder
Representative on behalf of the Company Stockholders.

Section 5. Closing Conditions

5.1 Conditions to Each Party’s Obligation to Effect Closing. The respective
obligations of the Company and Parent to effect the Closing shall be subject to
the satisfaction at or prior to the Closing Date of each of the following
conditions:

(a) No action or proceeding by or before any Governmental Authority that seeks
to enjoin, restrain or prohibit, or might reasonably be expected to result in
damages in respect of, this Agreement or the consummation of the transactions
contemplated by this Agreement shall have been instituted or threatened;

(b) No Laws shall have been enacted or promulgated by any Governmental Authority
that prohibits the consummation of the Closing;

(c) There shall be no order or injunction of a court of competent jurisdiction
in effect expressly precluding consummation of the Merger or the other
transactions contemplated hereby, provided that the parties hereto shall use
their commercially reasonable efforts to have any such order or injunction
vacated or lifted;

(d) The Escrow Agent shall have delivered a counterpart of the Escrow Agreement,
duly executed by the Escrow Agent;

(e) The Paying Agent shall have delivered a counterpart of the Paying Agent
Agreement, duly executed by the Paying Agent; and

(f) The Company and Parent shall have agreed upon the Closing Payment Schedule.

5.2 Conditions to Obligations of Parent and Merger Sub to Effect the Closing.
The obligations of Parent and Merger Sub to consummate the Closing shall be
subject to the satisfaction on or prior to the Closing Date of the following
conditions:

(a) All of the representations and warranties of the Company that are qualified
as to “materiality” or “Company Material Adverse Effect” shall be true and
complete in all respects, and any such representations and warranties that are
not so qualified shall be true and complete in all material respects, in each
case as of the date of this Agreement and as of the Closing Date as though made
on and as of the Closing Date (except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct as of such date);

(b) The Company shall have performed or compiled in all material respects with
all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to the Effective Time;

 

47



--------------------------------------------------------------------------------

(c) No Company Material Adverse Effect shall have occurred during the Interim
Period;

(d) Each Principal Stockholder shall have executed and delivered the Support
Agreement;

(e) The Company Stockholder Approval (including the affirmative vote of the
holders of at least 95% of the Company Common Stock (on a fully-diluted,
as-converted-to-Company Common Stock basis);

(f) The Company Share Rollover shall have occurred with respect to each Rollover
Participant;

(g) Each Rollover Participant shall have executed and delivered the Stockholder
Agreement;

(h) The Company and the respective Company Executives shall have executed and
delivered the Executive Employment Agreements;

(i) To the extent requested by Parent, each Employee and Worker shall have
executed and delivered a Restrictive Covenant Agreement;

(j) The Company shall have delivered (i) to Parent an affidavit, under penalties
of perjury, stating that the Company is not and has never been a United States
real property holding corporation, dated as of the Effective Time and in the
form and substance required under Treasury Regulation 1.897-2(h) so that Parent
is exempt from withholding any part of the Merger Consideration, and (ii) to the
IRS the notification required under Section 1.897-2(h)(2) of the United States
Treasury Regulations;

(k) Parent shall have received a legal opinion from Kelley Drye & Warren LLP
(“KDW”) in substantially the form attached as Exhibit L hereto;

(l) The Company shall have delivered to Parent the following documents:

(i) A certificate of the Secretary of the Company, dated as of the Closing Date,
certifying (A) the Company’s certificate of incorporation, (B) the Company’s
bylaws, (C) the resolutions of the Company Board approving this Agreement and
the transactions contemplated thereby, (D) the Company Stockholder Approval and
(E) the incumbency and genuineness of the signatures of each officer of the
Company executing this Agreement and the other documents relating to the
transactions contemplated by this Agreement;

(ii) A certificate of an officer of the Company, dated as of the Closing Date,
stating that the conditions specified in Section 5.2(a), (b) and (c) have been
fully satisfied; and

(iii) A good standing certificate of the Company from the State of Delaware
dated within 10 days prior to the Closing;

 

48



--------------------------------------------------------------------------------

(m) The Company shall have obtained each of the Required Consents;

(n) The Stockholder Representative shall have delivered a counterpart of the
Escrow Agreement, duly executed by the Stockholder Representative;

(o) The Company shall have delivered a counterpart of the Paying Agent
Agreement, duly executed by the Company and the Stockholder Representative; and

(p) Parent and Merger Sub shall have received the resignations, effective as of
the Closing, of each director and officer of the Company and its Subsidiaries
other than those whom Parent has specified in writing shall not resign at least
two Business Days prior to the Closing.

5.3 Conditions to Obligations of the Company to Effect the Closing.

The obligations of the Company to consummate the Closing shall be subject to the
satisfaction on or prior to the Closing Date of the following conditions:

(a) All of the representations and warranties of Parent and Merger Sub set forth
in this Agreement that are qualified as to “materiality” or “ICG Material
Adverse Effect” shall be true and complete in all respects and any such
representations and warranties that are not so qualified shall be true and
complete in all material respects, in each case as of the date of this Agreement
and as of the Closing Date as though made on and as of such date (except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct as
of such date);

(b) Each of Parent and Merger Sub shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Effective Time;

(c) The Initial Merger Consideration shall have been deposited with the Paying
Agent, the Escrow Consideration shall have been deposited with the Escrow Agent,
and the Stockholder Representative Expense Amount shall have been deposited with
the Stockholder Representative;

(d) Parent shall have executed and delivered the Stockholder Agreement;

(e) Parent shall have delivered to the Company the following documents:

(i) A certificate of Parent, dated as of the Closing Date, certifying
(A) Parent’s certificate of incorporation, (B) Parent’s bylaws, (C) the
resolutions of the Board of Directors and stockholders of Parent approving this
Agreement and the transactions contemplated thereby and (D) the incumbency and
genuineness of the signatures of each officer of Parent executing this Agreement
and the other documents relating to the transactions contemplated by this
Agreement;

(ii) A certificate of Merger Sub, dated as of the Closing Date, certifying
(A) Merger Sub’s certificate of incorporation, (B) Merger Sub’s bylaws, (C)

 

49



--------------------------------------------------------------------------------

the resolutions of the Board of Directors and shareholders of Merger Sub
approving this Agreement and the transactions contemplated thereby and (D) the
incumbency and genuineness of the signatures of each officer of Merger Sub
executing this Agreement and the other documents relating to the transactions
contemplated by this Agreement;

(iii) A certificate of an officer of Parent and Merger Sub, dated as of the
Closing Date, stating that the conditions specified in Section 5.3(a) and
(b) have been fully satisfied; and

(iv) A good standing certificate of each of ICG, Parent and Merger Sub from the
State of Delaware, in each case, dated within 10 days prior to the Closing; and

(f) The Parent shall have delivered a counterpart of the Escrow Agreement and
the Paying Agent Agreement, each duly executed by the Parent.

Section 6. Termination

6.1 Termination. Notwithstanding anything to the contrary set forth in this
Agreement, prior to the Effective Time, this Agreement may be terminated or the
transactions contemplated hereby with respect to the Closing may be abandoned
only as follows:

(a) by the mutual written consent of Parent and the Company;

(b) by any party hereto if any Governmental Authority has issued an order,
decree or ruling or taken any other action which permanently restrains, enjoins
or otherwise prohibits the transactions contemplated hereby, provided that such
order, decree, ruling or other action has become final and non-appealable;

(c) by any party hereto if the Closing has not occurred on or prior to April 30,
2012 (the “Termination Date”), provided that no party may terminate this
Agreement pursuant to this Section 6.1(c) if such party’s failure to fulfill any
of its obligations under this Agreement has caused the Closing not to have
occurred on or before such date;

(d) by the Company if Parent has breached in any material respect any
representation, warranty, covenant or other agreement contained in this
Agreement which would give rise to the failure of a condition set forth in
Section 5, which breach has not been cured within 20 Business Days after the
giving of written notice by the Company to Parent specifying such breach;
provided that the Company may terminate this Agreement pursuant to this
Section 6.1(d) only if the Company is not in breach in any material respect of
any of its obligations hereunder; or

(e) by Parent if the Company has breached in any material respect any
representation, warranty, covenant or other agreement made by it contained in
this Agreement which would give rise to the failure of a condition set forth in
Section 5, which breach has not been cured within 20 Business Days after the
giving of written notice by Parent to the Company specifying such breach;
provided that Parent may terminate this Agreement pursuant to this

 

50



--------------------------------------------------------------------------------

Section 6.1(e) only if Parent is not in breach in any material respect of any of
its obligations hereunder.

6.2 Effect of Termination. In the event of the termination of this Agreement by
any party hereto pursuant to the terms of this Agreement, written notice thereof
shall forthwith be given to the other party or parties specifying the provision
hereof pursuant to which such termination of this Agreement is made, and this
Agreement shall become void and of no further force and effect, except for the
provisions of (a) Section 4.3(b) (relating to certain confidentiality
obligations), (b) Section 9.7 (relating to notices), (d) Section 9.11 (relating
to expenses), (e) Section 9.12 (relating to publicity) and (f) this Section 6.
Nothing in this Section 6 shall be deemed to release any party from any
liability for any material breach by such party of the terms and provisions of
this Agreement.

6.3 Right to Proceed. Notwithstanding any other provision in this Agreement,
(a) if any of the conditions specified in Section 5 hereof for the benefit of
the Company have not been satisfied, the Company shall have the right to proceed
with the transactions contemplated hereby without waiving any of its rights
hereunder and (b) if any of the conditions specified in Section 5 hereof for the
benefit of Parent have not been satisfied, Parent shall have the right to
proceed with the transactions contemplated hereby without waiving any of its
rights hereunder.

Section 7. Survival of Representations and Warranties; Indemnification

7.1 Survival of Representations, Warranties and Covenants.

(a) All representations, warranties, covenants, and agreements of the Company
and Parent made in this Agreement, in the Company Disclosure Schedule delivered
to Parent and the Parent Disclosure Schedule delivered to the Company and in all
agreements, documents and instruments executed and delivered at the Closing in
connection herewith are material, shall be deemed to have been relied upon by
the party or parties to whom they are made, and, subject to the time limits set
forth in Section 7.1(b) and (c), shall survive the Closing.

(b) The representations and warranties made by the Company in this Agreement or
in any closing certificate delivered hereunder shall expire and terminate and be
of no further force and effect upon the earlier to occur of (x) 15 Business Days
following that date on which the Company’s independent certified public
accounting firm has completed its audit with respect to the Company’s financial
statements for and as of the year ended December 31, 2012 and (y) that date
which is the 16-month anniversary of the Closing Date (the “Expiration Date”),
provided, however, that, notwithstanding anything herein to the contrary,
(i) any bona fide good faith written claim for indemnification from the
Stockholder Indemnifying Parties (as defined below) or other recovery from the
Company Stockholders for breach thereof made prior to such Expiration Date and
delivered to the party against whom such claim is made shall survive thereafter
and, as to any such claim, such applicable expiration shall not affect the
rights to indemnification or other recovery of the party making such claim,
(ii) the representations and warranties set forth in Section 2.12 (relating to
tax matters) (whether made in this Agreement or in any closing certificate)
shall survive until the applicable statute of limitations has expired, (iii) the
representations and warranties set forth in Section 2.1 (relating to
organization and corporate

 

51



--------------------------------------------------------------------------------

power), Section 2.2 (relating to authorization, non-contravention, consents and
approvals) and Section 2.21 (relating to investment banking and brokerage
matters) (in each case, whether made in this Agreement or in any closing
certificate) shall survive indefinitely (the representations and warranties set
forth in (ii) and (iii) of this Section 7.1(b) being the “Fundamental Company
Representations”) and (iv) any representation in the case of fraud or willful
misconduct shall survive indefinitely, and any claim by Parent or any Parent
Indemnified Party (as defined below) involving fraud or willful misconduct by
the Company may be made at any time.

(c) The representation and warranties made by Parent in this Agreement or in any
closing certificate delivered hereunder shall expire and terminate and be of no
further force and effect on the Expiration Date, provided, however, that,
notwithstanding anything herein to the contrary, (i) any bona fide good faith
written claim for indemnification from Parent or other recovery from Parent for
breach thereof made prior to such Expiration Date and delivered to Parent shall
survive thereafter and, as to any such claim, such applicable expiration shall
not affect the rights to indemnification or other recovery of the party making
such claim, (ii) the representations and warranties set forth in Section 3.1
(relating to organization and corporate power), Section 3.2 (relating to
authorization and non-contravention), Section 3.5 (relating to ownership and
operations of Merger Sub) and Section 3.6 (relating to investment banking and
brokerage matters) (in each case, whether made in this Agreement or in any
closing certificate) (such representations and warranties, the “Fundamental
Parent Representations”) shall survive indefinitely and (iii) any representation
in the case of fraud or willful misconduct shall survive indefinitely, and any
claim by the Stockholder Representative or any Company Indemnified Party (as
defined below) for fraud or willful misconduct by Parent may be made at any
time.

7.2 Indemnification.

(a) Effective after the Closing and subject to the time limits set forth in
Section 7.1 and the limitations set forth in Section 7.3, each of the Company
Stockholders, severally and not jointly, on his, her, or its own behalf of and
on behalf of his or her successors, executors, administrators, estates, heirs
and assigns, (collectively, the “Stockholder Indemnifying Parties”) agrees (on a
pro rata basis, in proportion to the relative amounts of Merger Consideration to
which such Company Stockholder is otherwise entitled to receive pursuant to
Section 1.7) to defend, indemnify and hold Parent, its respective Affiliates and
direct and indirect partners (including partners of partners and stockholders
and members of partners), members, stockholders, directors, officers, employees
and agents and their respective Affiliates (collectively, the “Parent
Indemnified Parties”) harmless from and against any and all damages,
liabilities, losses, claims, diminution of value, obligations, liens,
assessments, judgments, Taxes, fines, penalties, reasonable costs and expenses
(including reasonable fees of legal counsel representing the Parent Indemnified
Parties), as the same are incurred, of any kind or nature whatsoever (whether or
not arising out of third party claims and including all amounts paid in
investigation, defense or settlement of the foregoing) (“Losses”) which may be
sustained or suffered by any such Parent Indemnified Party based upon, arising
out of, or by reason of:

(i) the breach of any representation or warranty made by the Company in this
Agreement (including, without limitation, Section 2 hereof) or in any closing
certificate delivered hereunder;

 

52



--------------------------------------------------------------------------------

(ii) the breach of any covenant or other agreement made by the Company in this
Agreement (including, without limitation, Section 4 hereof); and/or

(iii) any claim, cause of action, suit, demand, liability, controversy, costs,
expenses, fees and/or damages of any kind (including, without limitation, any
and all claims alleging violations of federal or state securities laws,
common-law fraud or deceit, breach of fiduciary duty, negligence or otherwise),
brought by any Company Stockholder, including, without limitation, any
representative or heir, arising out of or related to such Company Stockholder’s
ownership or former ownership of stock of the Company, including, without
limitation, claims for appraisal rights, whether directly, derivatively,
representatively or in any other capacity, against the Company, or its
Subsidiaries or any of their respective Affiliates (including, without
limitation, any and all of its and their respective past, present and/or future
Affiliates, directors, officers, shareholders, members, partners, employees
(including, without limitation, Employees and Workers), fiduciaries, advisors,
and agents, and each of their respective successors and assigns), in any way
based upon, arising from, relating to or involving, directly or indirectly, this
Agreement, the Merger or any other agreement or transaction contemplated hereby
or thereby.

(b) Effective after the Closing and subject to the time limits set forth in
Section 7.1 and the limitations set forth in Section 7.3, Parent agrees to
defend, indemnify and hold the Company Stockholders, their respective Affiliates
and direct and indirect partners (including partners of partners and
stockholders and members of partners), members, stockholders, directors,
officers, employees (including, without limitation, Employees and Workers) and
agents and their respective Affiliates (collectively, the “Company Indemnified
Parties”) harmless from and against any and all Losses which may be sustained or
suffered by any such Company Indemnified Party based upon, arising out of, or by
reason of any breach of:

(i) any representation or warranty made by Parent in this Agreement (including
Section 3 hereof) or in any closing certificate delivered hereunder; or

(ii) any covenant or other agreement made by Parent in this Agreement (including
Section 4 hereof).

(c) Effective after the Closing and subject to the limitations set forth in
Section 7.3, each Stockholder Indemnifying Party (on a pro rata basis, in
proportion to the relative amounts of Merger Consideration to which such Company
Stockholder is otherwise entitled to receive pursuant to Section 1.7) agrees to
defend, indemnify and hold each of the Parent Indemnified Parties harmless from
and against any and all Losses which may be sustained or suffered by any such
Parent Indemnified Party based upon, arising out of, or by reason of any breach
of any representation or covenant of the Company Stockholders, the Stockholder
Representative and/or the Stockholder Indemnifying Parties set forth in
Section 4A (the “Special Tax Provisions”).

7.3 Limitations on Indemnification. Notwithstanding anything in Section 7.2 to
the contrary:

 

53



--------------------------------------------------------------------------------

(a) The Stockholder Indemnifying Parties shall not be liable for Losses (i) in
respect of claims made by any Parent Indemnified Party for indemnification under
Section 7.2(a)(i) unless the total of all Losses in respect of claims made by
the Parent Indemnified Parties for indemnification exceeds $500,000 (the
“Threshold”) in the aggregate, whereupon the total amount of all such Losses
incurred by Parent Indemnified Parties from the first dollar without regard to
the Threshold shall be recoverable by Parent Indemnified Parties in accordance
with the terms hereof or (ii) once the total of all such Losses exceeds the
Threshold in the aggregate, in respect of any individual matter thereafter
unless and until the amount of Losses with respect to such matter exceeds
$25,000; provided, however, that the foregoing shall not apply to any breaches
of Fundamental Company Representations or in the event of fraud or willful
misconduct.

(b) Parent shall not be liable for Losses (i) in respect of claims made by any
Company Indemnified Party for indemnification under Section 7.2(b)(i) unless the
total of all Losses in respect of claims made by the Company Indemnified Parties
for indemnification shall exceed the Threshold in the aggregate, whereupon the
total amount of all such Losses incurred by the Company Indemnified Parties from
the first dollar without regard to the Threshold shall be recoverable by the
Company Indemnified Parties in accordance with the terms hereof or (ii) once the
total of all such Losses exceeds the Threshold in the aggregate, in respect of
any individual matter thereafter unless and until the amount of Losses with
respect to such matter exceeds $25,000; provided, however, that the limitations
set forth in this Section 7.3(b) shall not apply to any breaches of Fundamental
Parent Representations or in the event of fraud or willful misconduct.

(c) The maximum aggregate amount for which the Stockholder Indemnifying Parties
shall be liable to all Parent Indemnified Parties for Losses in respect of
claims made by any Parent Indemnified Party for indemnification under
Section 7.2(a)(i) shall not exceed $4,812,717.55; provided, however, that the
foregoing shall not apply to any breaches of Fundamental Company Representations
or in the event of fraud or willful misconduct.

(d) The maximum aggregate amount for which Parent shall be liable to all Company
Indemnified Parties, taken together, for Losses under this Section 7.2(b)(i)
shall not exceed $4,812,717.55; provided, however, that the foregoing shall not
apply to any breaches of Fundamental Parent Representations or in the event of
fraud or willful misconduct.

(e) The parties hereto agree that the Escrow Consideration (exclusive of the PPA
Escrow Amount) shall, subject to the terms and conditions of the Escrow
Agreement, be the sole source of recovery for claims for indemnification
pursuant to Section 7.2(a)(i); provided, however, that nothing in this
Section 7.3(e) shall limit (i) the remedies available to any party hereto
(A) for any breaches of Fundamental Company Representations or (B) for fraud or
willful misconduct or (ii) the indemnification or other obligation or liability
of any Company Stockholder under any Support Agreement, Letter of Transmittal or
other agreement contemplated by this Agreement. Except for breaches involving
fraud or willful misconduct, the maximum aggregate amount for which the
Stockholder Indemnifying Parties shall be liable to all Parent Indemnified
Parties for Losses in respect of breaches of Fundamental Company Representations
and/or Special Tax Provisions shall not exceed the amount actually received by
such Stockholder Indemnifying Party received hereunder. To the extent that the
Parent

 

54



--------------------------------------------------------------------------------

Indemnified Parties are entitled to indemnification pursuant hereto for any
Losses, the Parent Indemnified Parties shall be required to first submit such
claim related to such Losses, and any dispute with respect to such claim related
to such Losses shall be resolved, in accordance with the terms of the Escrow
Agreement prior to any such Parent Indemnified Parties seeking payment directly
from any Stockholder Indemnifying Parties with respect to such Losses to the
extent there are sufficient available Escrow Consideration to indemnify the
Parent Indemnified Parties for the full amount of the indemnifiable portion of
such Losses; provided, however, that if there is insufficient available Escrow
Consideration to indemnify the Parent Indemnified Parties for the full amount of
the indemnifiable portion of such Losses, such Parent Indemnified Parties shall
be permitted to seek indemnification directly from the Stockholder Indemnifying
Parties to the extent of any shortfall, subject to the limitations set forth in
this Section 7. For the avoidance of doubt, the obligations of Parent
Indemnified Parties set forth in the foregoing sentence shall not apply to any
indemnification or other obligation or liability of any Stockholder Indemnifying
Party under any Support Agreement, Letter of Transmittal or other agreement
contemplated by this Agreement.

(f) For purposes of this Section 7 (including, without limitation, for purposes
of (i) determining whether or not there has been a breach of a representation or
warranty by the Company or Parent and (ii) calculating the amount of Losses
incurred arising out of or relating to any such breach), all representations and
warranties of the Company in Section 2 and of the Parent and Merger Sub in
Section 3 and all covenants in Section 4 shall be construed as if the word
“material” and any reference to “Company Material Adverse Effect” (and
variations thereof) were omitted from such representation or covenant, as the
case may be.

(g) The amount of any Loss for which indemnification is provided under this
Section 7 shall be net of (i) any amounts actually recovered by the relevant
Parent Indemnified Party or Company Indemnified Party, as applicable, pursuant
to any indemnification by or indemnification agreement with any third party and
(ii) any insurance proceeds actually recovered, or other sources of
reimbursement actually recovered, as an offset against such Loss (and no right
of subrogation shall accrue to any insurer or third party indemnitor hereunder
to the extent permitted under the relevant agreement with such insurer or
indemnitor). If the amount to be netted pursuant to this Section 7.3(g) against
any indemnification payment required pursuant to Section 7.2(a) or 7.2(b) is
determined after such indemnification payment is made (whether from the Escrow
Consideration or otherwise), then the relevant Parent Indemnified Party or
Company Indemnified Party, as applicable, shall repay to the relevant
Stockholder Indemnifying Parties (or, if applicable, restore Escrow
Consideration) or Parent, as applicable, promptly after such determination, any
amount that would not have been paid to such Parent Indemnified Party or Company
Indemnified Party, as applicable (including, if applicable, from the Escrow
Consideration), pursuant to this Section 7(g) had such determination been made
at the time of such payment. The Parties agree that the relevant Parent
Indemnified Party or Company Indemnified Party, as applicable, shall (A) not
have any obligation to pursue the recovery of amounts referred to in clause
(i) of this Section 7(g) and (B) be obligated to pursue the recovery of amounts
referred to in clause (ii) only if such pursuit is reasonable, taking into
account the effort necessary to pursue such recovery and any adverse
consequences resulting, or reasonably expected to result, from such pursuit to
such party.

 

55



--------------------------------------------------------------------------------

(h) Notwithstanding anything contained herein to the contrary and in furtherance
of and without limiting the foregoing, none of the Parent Indemnified Parties or
Company Indemnified Parties shall be entitled to indemnification pursuant to
this Section 7 for its own exemplary, punitive or other similar damages;
provided, however, that, subject in each case to the other limitations contained
in this Section 7, nothing herein shall prevent any such party from being
indemnified pursuant to this Section 7 for (i) all components of awards against
them in Third Party Claims for which indemnification is provided pursuant to
Section 7 or (ii) its own reasonably foreseeable consequential damages,
including, without limitation, claims for diminution of value with respect to
the Company, provided that any such indemnification in accordance with
(ii) above shall be limited to the amount then-remaining in the Escrow Fund (as
defined in the Escrow Agreement).

7.4 Notice; Payment of Losses; Defense of Third Party Claims.

(a) In order for a party (the “Indemnified Party”) to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving a Loss or a claim or demand made by any third party against the
Indemnified Party (a “Third Party Claim”), such Indemnified Party shall
(i) deliver notice thereof to the party against whom indemnity is sought (the
“Indemnifying Party”) with reasonable promptness after receipt by such
Indemnified Party of written notice of the Third Party Claim (each, a “Third
Party Claim Notice”) and (ii) provide such Indemnifying Party with such
information with respect thereto as such Indemnifying Party may reasonably
request. The failure to provide such Third Party Claim Notice, however, shall
not release such Indemnifying Party from any of its obligations under this
Section 7 except to the extent that such Indemnifying Party is materially
prejudiced by such failure.

(b) If the Indemnifying Party acknowledges in writing its obligation to
indemnify the Indemnified Party against any and all Losses that may result from
any Third Party Claim pursuant to the terms of this Agreement, the Indemnifying
Party shall have the right, upon written notice to the Indemnified Party within
10 Business Days of receipt the relevant Third Party Claim Notice from the
Indemnified Party, to assume the defense thereof at the expense of the
Indemnifying Party, with counsel selected by the Indemnifying Party and
reasonably satisfactory to the Indemnified Party. If the Indemnifying Party does
not expressly elect to assume the defense of such Third Party Claim within the
time period and otherwise in accordance with the first sentence of this
Section 7.4(b), the Indemnified Party shall have the sole right to assume the
defense of and to settle such Third Party Claim. If the Indemnifying Party
assumes the defense of such Third Party Claim, the Indemnified Party shall have
the right to employ separate counsel and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of the
Indemnified Party unless (i) the employment of such counsel has been
specifically authorized in writing by the Indemnifying Party or (ii) the named
parties to the Third Party Claim (including any impleaded parties) include both
the Indemnified Party and the Indemnifying Party, and the Indemnified Party
reasonably determines that representation by counsel to the Indemnifying Party
of both the Indemnifying Party and such Indemnified Party may present such
counsel with a conflict of interest. If the Indemnifying Party assumes the
defense of any Third Party Claim, the Indemnified Party shall, at the
Indemnifying Party’s expense, cooperate with the Indemnifying Party in such
defense and make available to the Indemnifying Party all witnesses, pertinent
records, materials and information in the

 

56



--------------------------------------------------------------------------------

Indemnified Party’s possession or under the Indemnified Party’s control relating
thereto as is reasonably required by the Indemnifying Party. If the Indemnifying
Party assumes the defense of any Third Party Claim, the Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, enter into any
settlement or compromise or consent to the entry of any judgment with respect to
such Third Party Claim if such settlement, compromise or judgment (A) involves a
finding or admission of wrongdoing, (B) does not include an unconditional
written release by the claimant or plaintiff of the Indemnified Party from all
liability in respect of such Third Party Claim or (C) imposes equitable remedies
or any obligation on the Indemnified Party other than solely the payment of
money damages for which the Indemnified Party will be fully indemnified
hereunder.

(c) The Indemnifying Party shall not be entitled to require that any action be
made or brought against any other Person before action is brought or claim is
made against it hereunder by the Indemnified Party.

Section 8. Stockholder Representative

8.1 Appointment. Effective upon the Effective Time, GB Stockholder Services,
Inc. or its designee shall be, and hereby is, appointed and constituted as the
Stockholder Representative as sole and exclusive agent and representative and
attorney-in-fact with full power and authority to act for and on behalf of any
or all Company Stockholders, in such Company Stockholder’s name, place and
stead, as follows:

(a) to calculate Estimated Working Capital, Estimated Company Debt, Closing
Working Capital and Closing Company Debt pursuant to Section 1;

(b) to object to all or any portion of any adjustment to the Merger
Consideration pursuant to Section 1 or claim for indemnification pursuant to
Section 4A and/or 7 (collectively, “Disputed Claims”); provided, however, that
the Stockholder Representative shall promptly notify the Company Stockholders of
any such Disputed Claims;

(c) to bring or defend legal actions with respect to any Disputed Claims;
provided, however, that the Stockholder Representative shall promptly notify the
Company Stockholders of any such legal action;

(d) to agree to, negotiate, enter into settlements and compromises of, and
demand arbitration and comply with orders of courts and awards of arbitrators
with respect to any Disputed Claims;

(e) to provide the tax cooperation contemplated by Section 4A;

(f) to enter into amendments to the Agreement pursuant to Section 9.1; and

(g) to take all actions necessary or appropriate in the good faith judgment of
the Stockholder Representative for the accomplishment of the foregoing. For the
avoidance of doubt, in all matters relating to Sections 1.10, 4A and/or 7, the
Stockholder Representative shall be the only party entitled to assert the rights
of the Company Stockholders and the Company

 

57



--------------------------------------------------------------------------------

Indemnified Parties. Parent and the Parent Indemnified Parties shall be entitled
to rely on all statements, representations and decisions of the Stockholder
Representative.

8.2 Company Stockholders Bound. The Company Stockholders shall be bound by all
actions taken by the Stockholder Representative in its capacity thereof, except
for any action that conflicts with the limitations set forth below.
Notwithstanding anything to the contrary herein, the Stockholder Representative
is not authorized to, and shall not, accept on behalf of any Company Stockholder
any Merger Consideration to which such Company Stockholder is entitled under
this Agreement. The Stockholder Representative shall have no authority to incur
personal liabilities on behalf of the Company Stockholders.

8.3 Resignation. The Stockholder Representative may resign upon not less than 20
days’ prior written notice to Parent and the Company Stockholders. In the event
the Stockholder Representative resigns or is no longer able to serve as
Stockholder Representative, the Company Stockholders shall exercise their
reasonable best efforts to appoint a replacement and provide prior written
notice to Parent, provided that the appointment of such replacement may be
effected only with the written approval of Company Stockholders holding a
majority of the Company Capital Stock, vested In-The-Money Company Options and
In-The-Money Company Warrants (calculated on an as-converted-to-Company Common
Stock basis, assuming the exercise of all vested In-The-Money Company Options
and In-The-Money Company Warrants). Any successor Stockholder Representative
shall acknowledge in writing to Parent such Stockholder Representative’s
acceptance of appointment as Stockholder Representative.

8.4 Limits, Reliance.

(a) Each of the Company, Parent and Merger Sub, acknowledge and agree that:
(i) the Stockholder Representative shall have no duties or responsibilities
except those expressly set forth in this Agreement, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on behalf of any
Company Stockholder shall otherwise exist against the Stockholder
Representative; (ii) neither the Stockholder Representative nor any agent
employed by the Stockholder Representative shall be liable to any Company
Stockholder, and no Company Stockholder shall have any cause of action against
the Stockholder Representative or any such agent, for any act done or omitted to
be done in the capacity of Stockholder Representative while acting in good faith
and not in a manner constituting gross negligence or intentional misconduct;
(iii) none of the provisions in this Agreement shall be construed to require the
Stockholder Representative to expend or risk the Stockholder Representative’s
own funds or otherwise incur financial liability in the performance of the
Stockholder Representative’s duties and responsibilities, or in the exercise of
any of the Stockholder Representative’s rights and powers under this Agreement;
and (iv) without limiting the generality of any of the foregoing, the
Stockholder Representative shall not be liable to any Company Stockholder in the
event that the Stockholder Representative declines to take any action in
connection with any dispute or potential dispute with Parent or the Merger Sub
because the Stockholder Representative believes there will not be adequate
resources available to cover potential costs and expenses related to any such
dispute.

(b) The Stockholder Representative may (i) rely upon and shall be protected in
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request,

 

58



--------------------------------------------------------------------------------

consent, order or other document reasonably believed by such Stockholder
Representative to be genuine and to have been signed or presented by the proper
party or parties, (ii) consult with legal counsel, and rely upon any written
legal advice or opinion of such legal counsel and (iii) exercise any of the
rights and powers, or perform any action pursuant to this Section 8, either
directly or through agents or attorneys. The Stockholder Representative shall
not delegate the Stockholder Representative’s decision-making authority,
however, to any agent or attorney.

8.5 Stockholder Representative Indemnification. The Company Stockholders,
severally, shall indemnify the Stockholder Representative from and against any
Losses incurred by the Stockholder Representative in the performance of its
duties under the terms of this Agreement and the Escrow Agreement, except to the
extent that any Loss is finally adjudicated to be caused exclusively by the
Stockholder Representative’s willful misconduct or bad faith. If not paid
directly to the Stockholder Representative by the Company Stockholders, any such
Losses may be recovered by the Stockholder Representative from (a) the
Stockholder Representative Expense Fund and (b) the amounts in the Escrow Fund
otherwise distributable to the Company Stockholders pursuant to the terms hereof
and the Escrow Agreement at the time of distribution to such Company
Stockholders in accordance with written instructions delivered by the
Stockholder Representative to the Escrow Agent; provided that while this
Section 8.5 allows the Stockholder Representative to be paid from the
Stockholder Representative Expense Fund and the Escrow Fund, it does not relieve
the Company Stockholders from their obligation to promptly pay such indemnified
Losses as they are suffered or incurred, nor does it prevent the Stockholder
Representative from seeking any remedies available to it at law or otherwise.

Section 9. General

9.1 Waivers and Consents; Amendments.

(a) For the purposes of this Agreement and all agreements, documents and
instruments executed pursuant hereto, no course of dealing between or among any
of the parties hereto, and no delay on the part of any party hereto in
exercising any rights hereunder or thereunder, shall operate as a waiver of the
rights hereof and thereof. No covenant or provision hereof may be waived
otherwise than by a written instrument signed by the party or parties so waiving
such covenant or other provision as contemplated herein.

(b) During the Interim Period, this Agreement may be amended by the Company, on
the one hand, and Parent and Merger Sub, on the other hand, by action taken by
or on behalf of their respective boards of directors (as evidenced by an
instrument signed by such parties), except that approval of such parties’
shareholders of any amendment prior to the Effective Time shall be required to
the extent required by applicable Laws. Following the Effective Time, this
Agreement may be amended by action taken by or on behalf of the Board of
Directors of Parent, on the one hand, and the Stockholder Representative, on the
other hand.

(c) At any time prior to the Effective Time, any party hereto may (i) extend the
time for the performance of any obligation or other act of any other party
hereto, (ii) waive any inaccuracy in the representations and warranties
contained herein or in any document delivered pursuant hereto, and/or
(iii) waive compliance with any agreement or condition

 

59



--------------------------------------------------------------------------------

contained herein. Any such extension or waiver shall be valid if set forth in an
instrument in writing signed by the party or parties to be bound thereby.

9.2 Governing Law. This Agreement shall be deemed to be a contract made under,
and shall be construed in accordance with, the laws of the State of Delaware,
without giving effect to any choice or conflict of laws provision or rule
(whether the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

9.3 Consent to Jurisdiction. In any action or proceeding between any of the
parties arising out of or relating to this Agreement or any of the transactions
contemplated herein, each of the parties hereto: (a) irrevocably and
unconditionally consents and submits, for itself and its property, to the
exclusive jurisdiction and venue of the Court of Chancery of the State of
Delaware (or, in the case of any claim as to which the federal courts have
exclusive subject matter jurisdiction, the Federal court of the United States of
America, sitting in Delaware); (b) agrees that all claims in respect of such
action or proceeding must be commenced, and may be heard and determined,
exclusively in the Court of Chancery of the State of Delaware (or, if
applicable, such Federal court); (c) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any such action or proceeding in the Court of Chancery
of the State of Delaware (and, if applicable, such Federal court); and
(d) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in the Court
of Chancery of the State of Delaware (or, if applicable, such Federal
court). Each of the parties agrees that a final judgment in any such action or
proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law. Each Party irrevocably consents to service of
process in the manner provided for notices in Section 9.7.

9.4 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
9.4.

9.5 Section Headings; Construction. The descriptive headings in this Agreement
have been inserted for convenience only and shall not be deemed to limit or
otherwise affect the construction of any provision thereof or hereof. The use in
this Agreement of the masculine pronoun in reference to a party hereto shall be
deemed to include the feminine or neuter, and vice

 

60



--------------------------------------------------------------------------------

versa, as the context may require. The Company and Parent have participated
jointly in the negotiation and drafting of this Agreement and the other
agreements, documents and instruments executed and delivered in connection
herewith with counsel sophisticated in investment transactions. In the event an
ambiguity or question of intent or interpretation arises, this Agreement and the
agreements, documents and instruments executed and delivered in connection
herewith shall be construed as if drafted jointly by such parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement and the agreements,
documents and instruments executed and delivered in connection herewith.

9.6 Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, and delivered via facsimile transmission or via e-mail with scan
or email attachments, and any such counterpart executed and delivered via
facsimile transmission or via e-mail with scan or e-mail attachment will be
taken to be an original for all intents and purposes, but such counterparts
shall together constitute but one and the same document.

9.7 Notices and Demands. Any notice or demand that is required or provided to be
given under this Agreement shall be deemed to have been sufficiently given and
received for all purposes (a) when delivered in writing by hand, telecopy, telex
or other method of facsimile (with transmission confirmation), (b) five days
after being sent by certified or registered mail, postage and charges prepaid,
return receipt requested, or (c) one day after being sent by overnight delivery
providing receipt of delivery, to the following addresses:

if to Parent or Merger Sub:

MSDSonline Holdings, Inc.

c/o ICG Holdings, Inc.

56 W. Main Street

Plaza 273, Suite 212A

Christiana, DE 19702

Facsimile: (302) 292-3972

Attention: General Manager

with a copy to:

ICG Group, Inc.

690 Lee Road, Suite 310

Wayne, PA 19087

Facsimile: (610) 727-6901

Attention: General Counsel

if to the Company:

MSDSonline Inc.

350 North Orleans Street, Suite 950

Chicago, IL 60654

 

61



--------------------------------------------------------------------------------

Facsimile: (312) 881-2001

Attention: Chief Executive Officer

with a copy to:

Kelley Drye & Warren LLP

333 West Wacker Drive

Chicago, IL 60606

Facsimile: (312) 857-7095

Attention:   Timothy R. Lavender, Esq.   Thomas H. Ferguson, Esq.

If to the Stockholder Representative:

GB Stockholder Services, Inc.

350 North Orleans, Suite 950

Chicago, Illinois 60654

Facsimile: (312) 253-8215

Attention: Greg Buchholz

or at any other address designated by a party to the other parties hereto in
writing.

9.8 Remedies; Severability. It is specifically understood and agreed that any
breach of the covenants of this Agreement, or any other agreement executed and
delivered pursuant to this Agreement by any Person subject hereto will result in
irreparable injury to the other parties hereto, that the remedy at law alone
will be an inadequate remedy for such breach, and that, in addition to any other
remedies which they may have, such other parties may enforce their respective
rights by actions for specific performance (to the extent permitted by law).
Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable Law(s), but if any
provision of this Agreement shall be deemed prohibited or invalid under such
applicable Law(s), such provision shall be ineffective to the extent of such
prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or the other provisions of this
Agreement.

9.9 Integration. This Agreement, including the Company Disclosure Schedule, the
Parent Disclosure Schedule and the other exhibits, documents and instruments
referred to herein or therein constitute the entire agreement, and supersede all
other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof and thereof, which shall be
completely superseded by this Agreement.

9.10 Assignability; Binding Agreement. This Agreement may not be assigned by any
party hereto (except to any Affiliate of such party) without the prior written
consent of each other party hereto. This Agreement (including the provisions of
Sections 4A and 7) shall be binding upon and enforceable by, and shall inure to
the benefit of, the parties hereto and their respective successors, heirs,
executors, administrators and permitted assigns, and no others. Notwithstanding
the foregoing, nothing in this Agreement is intended to give any Person not

 

62



--------------------------------------------------------------------------------

named herein the benefit of any legal or equitable right, remedy or claim under
this Agreement, except as expressly provided herein.

9.11 Expenses. Each of the parties hereto hereby agrees that, except as
otherwise provided in this Agreement, any accounting, banking, investment
banking and legal fees, disbursements and other out-of-pocket expenses (the
“Transaction Expenses”) incurred by Parent and Merger Sub, on the one hand, and
the Company, the Company Stockholders and the Stockholder Representative, on the
other hand, in connection with the execution of this Agreement or the other
agreements, documents or transactions contemplated hereby or thereby shall be
the sole responsibility of such party; provided that, for the avoidance of
doubt, any Transaction Expenses to be borne by the Company prior to the Closing
shall be reflected in the calculation of Closing Working Capital.

9.12 Publicity. The initial press release regarding the Merger shall be a joint
press release approved by both Parent and the Company, and, thereafter, Parent
and the Company shall, and shall cause their respective Affiliates and
representatives to, consult with each other prior to issuing any press releases
or otherwise making any public announcements with respect to the Merger and the
other transactions contemplated by this Agreement, except as may be required by
Law or by obligations pursuant to any listing agreement with or rules of any
national securities exchange or by the request of any Governmental Authority.

9.13 Conflict and Privilege. It is acknowledged by each of the parties hereto
that the Stockholder Representative may retain KDW to act as its counsel in
connection with the performance of its duties hereunder. Parent and Merger Sub
hereby agree that in the event that a dispute arises after the Closing between
Parent and its Subsidiaries, on the one hand, and the Stockholder Representative
and the Company Stockholders, on the other hand, KDW may represent the
Stockholder Representative and/or the Company Stockholders in such dispute even
though the interests of the Stockholder Representative and/or the Company
Stockholders may be directly adverse to Parent and its Subsidiaries, and even
though KDW may have represented the Company or its Subsidiaries in a matter
substantially related to such dispute, or may be handling ongoing matters for
the Surviving Corporation or its Subsidiaries. Parent and Merger Sub further
agree that, as to all communications among KDW, the Company, its Subsidiaries,
the Stockholder Representative and/or any Company Stockholders that relate in
any way to the Transactions, the attorney-client privilege and the expectation
of client confidence belongs to the Stockholder Representative and the Company
Stockholders and may be controlled by the Stockholder Representative and the
Company Stockholders and shall not pass to or be claimed by Parent, Merger Sub,
the Surviving Corporation or any of its Subsidiaries. Notwithstanding the
foregoing, in the event that a dispute arises between Parent, the Surviving
Corporation and its Subsidiaries, on the one hand, and a third party other than
the Stockholder Representative or a Company Stockholder, on the other hand,
Parent, the Surviving Corporation and its Subsidiaries may assert the
attorney-client privilege to prevent disclosure of confidential communications
to such third party; provided, however, that neither Parent, the Surviving
Corporation or its Subsidiaries may waive such privilege without the prior
written consent of the Stockholder Representative.

 

63



--------------------------------------------------------------------------------

9.14 Guarantee; ICG Payment Rights and Obligations.

(a) The Guarantor irrevocably and unconditionally guarantees the performance by
Parent and Merger Sub of their obligations under this Agreement (i) to be
performed on or before the Closing Date, including the deposit of the Initial
Merger Consideration with the Paying Agent, the Escrow Consideration with the
Escrow Agent, and the Stockholder Representative Expense Fund with the
Stockholder Representative, (ii) to be performed after the Closing Date,
including the payment of any adjustment to the Merger Consideration if the
calculation of the Net Final Working Capital exceeds the Net Estimated Working
Capital and the indemnification obligations.

(b) Notwithstanding anything herein or otherwise to the contrary, each of the
parties hereto agrees that (i) any amounts payable or stock distributable to
Parent pursuant to the terms of this Agreement and/or the Escrow Agreement,
including, without limitation, Sections 1.10 and 7 hereof, shall be paid or
distributed by the relevant party or parties directly to ICG, and any amounts
payable by Parent pursuant to the terms of this Agreement and/or the Escrow
Agreement, including, without limitation, Sections 1.10 and 7 hereof, shall be
paid to the relevant party or parties directly by ICG, which shall be the
primary obligor with respect to such payment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or have caused this
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

COMPANY: MSDSONLINE INC. By:  

/s/ Glenn D. Trout, Jr.

  Name:   Glenn D. Trout, Jr.   Title:   President and Chief Executive Officer
PARENT: MSDSONLINE HOLDINGS, INC. By:  

/s/ Suzanne L. Niemeyer

  Name:   Suzanne L. Niemeyer   Title:   Authorized Person MERGER SUB:
MSDSONLINE ACQUISITION CORP. By:  

/s/ Suzanne L. Niemeyer

  Name:   Suzanne L. Niemeyer   Title:   Authorized Person STOCKHOLDER
REPRESENTATIVE: GB STOCKHOLDER SERVICES, INC. By:  

/s/ Greg Buchholz

  Name:   Greg Buchholz   Title:   President



--------------------------------------------------------------------------------

GUARANTOR: ICG HOLDINGS, INC. By:  

/s/ Suzanne L. Niemeyer

  Name: Suzanne L. Niemeyer   Title:   Vice President